Exhibit 10.2

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

MOELIS & COMPANY GROUP LP

 

a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH SECURITIES MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND
CONDITIONS OF THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP IN THE
ABSENCE OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP
AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT THAT THE
PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS.

 

dated as of April 15, 2014

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINED TERMS

 

1

Section 1.1

 

Definitions

 

1

Section 1.2

 

Interpretation

 

20

 

 

 

 

 

ARTICLE II GENERAL PROVISIONS

 

21

Section 2.1

 

Formation

 

21

Section 2.2

 

Name

 

21

Section 2.3

 

Principal Place of Business; Other Places of Business

 

21

Section 2.4

 

Designated Agent for Service of Process

 

21

Section 2.5

 

Term

 

21

Section 2.6

 

No Concerted Action

 

21

Section 2.7

 

Business Purpose

 

22

Section 2.8

 

Powers

 

22

Section 2.9

 

Certificates; Filings

 

22

Section 2.10

 

Representations and Warranties by the Partners

 

22

 

 

 

 

 

ARTICLE III CAPITAL CONTRIBUTIONS

 

23

Section 3.1

 

Capital Contributions of the Partners

 

24

Section 3.2

 

Issuances of Additional Partnership Interests

 

24

Section 3.3

 

Additional Funds and Capital Contributions

 

25

Section 3.4

 

Equity Plans

 

27

Section 3.5

 

Stock Incentive Plan or Other Plan

 

29

Section 3.6

 

No Interest; No Return

 

29

Section 3.7

 

Conversion or Redemption of Preferred Shares and Common Shares

 

29

Section 3.8

 

Other Contribution Provisions

 

30

 

 

 

 

 

ARTICLE IV DISTRIBUTIONS

 

31

Section 4.1

 

Requirement and Characterization of Distributions

 

31

Section 4.2

 

Tax Distributions

 

31

Section 4.3

 

Distributions in Kind

 

31

Section 4.4

 

Amounts Withheld

 

31

Section 4.5

 

Distributions upon Liquidation

 

31

Section 4.6

 

Distributions to Reflect Additional Partnership Units

 

31

Section 4.7

 

Restricted Distributions

 

32

 

 

 

 

 

ARTICLE V ALLOCATIONS

 

32

Section 5.1

 

Timing and Amount of Allocations of Net Income and Net Loss

 

32

Section 5.2

 

General Allocations

 

32

Section 5.3

 

Additional Allocation Provisions

 

32

Section 5.4

 

Tax Allocations

 

35

 

 

 

 

 

ARTICLE VI OPERATIONS

 

36

 

ii

--------------------------------------------------------------------------------


 

Section 6.1

 

Management

 

36

Section 6.2

 

Compensation and Reimbursement

 

39

Section 6.3

 

Outside Activities

 

40

Section 6.4

 

Transactions with Affiliates

 

41

Section 6.5

 

Liability of Partners

 

42

Section 6.6

 

Indemnification

 

43

 

 

 

 

 

ARTICLE VII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

44

Section 7.1

 

Return of Capital

 

44

Section 7.2

 

Rights of Limited Partners Relating to the Partnership

 

45

Section 7.3

 

Partnership Right to Call Partnership Interests

 

45

Section 7.4

 

Drag-Along Rights

 

45

 

 

 

 

 

ARTICLE VIII BOOKS AND RECORDS

 

46

Section 8.1

 

Books and Records

 

46

Section 8.2

 

Inspection

 

47

 

 

 

 

 

ARTICLE IX TAX MATTERS

 

47

Section 9.1

 

Preparation of Tax Returns

 

47

Section 9.2

 

Tax Elections

 

47

Section 9.3

 

Tax Matters Partner

 

47

Section 9.4

 

Withholding

 

49

Section 9.5

 

Organizational Expenses

 

49

 

 

 

 

 

ARTICLE X PARTNER TRANSFERS AND WITHDRAWALS

 

49

Section 10.1

 

Transfer

 

49

Section 10.2

 

Transfer of General Partner’s Partnership Interest

 

50

Section 10.3

 

Limited Partners’ Rights to Transfer

 

50

Section 10.4

 

Substituted Limited Partners

 

52

Section 10.5

 

Assignees

 

53

Section 10.6

 

General Provisions

 

53

Section 10.7

 

Restrictions on Termination Transactions

 

54

 

 

 

 

 

ARTICLE XI ADMISSION OF PARTNERS

 

55

Section 11.1

 

Admission of Successor General Partner

 

55

Section 11.2

 

Partners; Admission of Additional Limited Partners

 

56

Section 11.3

 

Limit on Number of Partners

 

56

Section 11.4

 

Admission

 

57

 

 

 

 

 

ARTICLE XII DISSOLUTION, LIQUIDATION AND TERMINATION

 

57

Section 12.1

 

No Dissolution

 

57

Section 12.2

 

Events Causing Dissolution

 

57

Section 12.3

 

Distribution upon Dissolution

 

57

Section 12.4

 

Deemed Contribution and Distribution

 

59

Section 12.5

 

Rights of Holders

 

59

Section 12.6

 

Termination

 

59

Section 12.7

 

Reasonable Time for Winding-Up

 

59

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS

 

60

Section 13.1

 

Actions and Consents of Partners

 

60

Section 13.2

 

Amendments

 

60

Section 13.3

 

Procedures for Meetings and Actions of the Partners

 

60

 

 

 

 

 

ARTICLE XIV REDEMPTION RIGHTS AND REGISTRATION RIGHTS

 

62

Section 14.1

 

Redemption Rights of Qualifying Parties

 

62

Section 14.2

 

Shelf Registration

 

64

 

 

 

 

 

ARTICLE XV MISCELLANEOUS

 

68

Section 15.1

 

Partnership Counsel

 

68

Section 15.2

 

Appointment of General Partner as Attorney-in-Fact

 

68

Section 15.3

 

Arbitration

 

69

Section 15.4

 

Partnership Name; Goodwill

 

70

Section 15.5

 

Accounting and Fiscal Year

 

70

Section 15.6

 

Entire Agreement

 

71

Section 15.7

 

Further Assurances

 

71

Section 15.8

 

Notices

 

71

Section 15.9

 

Governing Law

 

71

Section 15.10

 

Construction

 

71

Section 15.11

 

Binding Effect

 

71

Section 15.12

 

Severability

 

71

Section 15.13

 

Confidentiality

 

72

Section 15.14

 

Consent to Use of Name

 

74

Section 15.15

 

Consent by Spouse

 

74

Section 15.16

 

Counterparts

 

75

Section 15.17

 

Other Agreements

 

75

Section 15.18

 

Survival

 

75

Section 15.19

 

Anti-Money Laundering Representations and Undertakings

 

75

 

 

 

 

 

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR

 

 

EXHIBIT B: NOTICE OF REDEMPTION

 

 

EXHIBIT C: CONSENT BY SPOUSE

 

 

EXHIBIT D: ANTI-MONEY LAUNDERING REPRESENTATIONS AND UNDERTAKINGS

 

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

 

 

 

Act

 

1

Actions

 

43

Additional Funds

 

25

Additional Limited Partner

 

1

Adjusted Capital Account

 

2

Adjusted Capital Account Deficit

 

2

Adjustment Amount

 

2

Adjustment Factor

 

2

Affiliate

 

3

Agreement

 

4

Annual Income Tax Liability

 

4

Applicable Employee

 

4

Applicable Percentage

 

62

Appraisal

 

4

Asset

 

5

Assets

 

5

Assignee

 

5

Available Cash

 

5

Bankruptcy

 

6

Board of Directors

 

6

Business Day

 

6

Bylaws

 

6

Capital Account

 

6

Capital Contribution

 

7

Capital Share

 

7

Cash Amount

 

7

Certificate

 

7

Charter

 

7

Class A Share

 

7

Class A Shares Amount

 

7

Class B Share

 

8

Code

 

8

Common Share

 

8

Consent

 

8

Consent of the Limited Partners

 

8

Consent of the Partners

 

8

Contributed Asset

 

8

control

 

3

Controlled Entity

 

8

Cut-Off Date

 

9

De Minimis

 

9

Debt

 

9

Depreciation

 

9

Disabling Event

 

9

Distributed Right

 

2

Equity Plan

 

9

ERISA

 

9

Event of Withdrawal

 

57

Exchange Act

 

9

Family Members

 

10

final adjustment

 

48

Fiscal Year

 

10

Formation Date

 

1

Former Common Holder

 

10

Funding Debt

 

10

General Partner

 

10

General Partner Loan

 

26

Gross Asset Value

 

10

Holder

 

11

Holdings

 

11

Holdings Common Units

 

11

Holdings LPA

 

11

Holdings Partner

 

11

Holdings Units

 

11

Incapacitated

 

12

Incapacity

 

12

Indemnitee

 

12

IPO

 

12

IPO Closing Date

 

12

IRS

 

12

Liabilities

 

43

Limited Partner

 

12

Liquidating Event

 

57

Liquidator

 

57

Lock-Up Partnership Interests

 

12

Lock-Up Period

 

12

Losses

 

66

Majority in Interest of the Limited Partners

 

14

Majority in Interest of the Partners

 

14

Moelis Entities

 

14

Net Income

 

14

Net Loss

 

14

New Securities

 

15

Nonrecourse Deductions

 

15

Nonrecourse Liability

 

15

Notice of Redemption

 

15

Optionee

 

15

Original Agreement

 

1

Original Limited Partner

 

15

Partner

 

15

Partner Minimum Gain

 

15

Partner Nonrecourse Debt

 

16

Partner Nonrecourse Deductions

 

16

Partnership

 

16

Partnership Class A Common Unit

 

16

Partnership Class B Common Unit

 

16

Partnership Common Unit

 

16

Partnership Counsel

 

68

 

v

--------------------------------------------------------------------------------


 

Partnership Employee

 

16

Partnership Equivalent Units

 

16

Partnership Interest

 

17

Partnership Junior Unit

 

17

Partnership Minimum Gain

 

17

Partnership Preferred Unit

 

17

Partnership Record Date

 

17

Partnership Unit

 

17

Partnership Unit Designation

 

24

Percentage Interest

 

17

Permitted Transfer

 

17

Permitted Transferee

 

17

Person

 

18

Predecessor General Partner

 

1

Preferred Share

 

18

Profits Interest Units

 

18

Publicly Traded

 

18

Qualified Transferee

 

18

Qualifying Party

 

18

Redemption

 

62

Register

 

24

Registrable Securities

 

18

Regulations

 

18

Regulatory Allocations

 

35

Rights

 

8

SEC

 

18

Securities Act

 

18

Special Limited Partner

 

1

Special Redemption

 

62

Specified Redemption Date

 

18

Subsidiary

 

19

Substituted Limited Partner

 

19

Surviving Partnership

 

55

Suspension Period

 

65

Target Value

 

19

Target Value Excess

 

19

Tax Items

 

36

Tendered Units

 

62

Tendering Party

 

62

Termination Transaction

 

19

Transaction Consideration

 

55

Transfer

 

19

Valuation Date

 

19

Value

 

19

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF MOELIS & COMPANY GROUP LP

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF MOELIS & COMPANY
GROUP LP, dated as of April 15, 2014, is entered into by and among MOELIS &
COMPANY GROUP GP LLC, a Delaware limited liability company, Moelis & Company, a
Delaware corporation (the “Special Limited Partner”), and the Limited Partners
(as defined herein).

 

WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Del. C. Section 17-101, et
seq. (as it may be amended from time to time, and any successor to such statute,
the “Act”), by the filing of a Certificate of Limited Partnership of the
Partnership in the Office of the Secretary of State of the State of Delaware on
February 11, 2014 (the “Formation Date”);

 

WHEREAS, Moelis & Company Holdings GP LLC, a Delaware limited liability company
(the “Predecessor General Partner”), and the Special Limited Partner entered
into an original Agreement of Limited Partnership of the Partnership, dated as
of February 11, 2014 (the “Original Agreement”);

 

WHEREAS, in connection with a series of restructuring transactions effected in
connection with the contemplated IPO (as defined herein), on the date hereof
Moelis & Company Group GP LLC was admitted to the Partnership as General Partner
and the Predecessor General Partner withdrew from the Partnership; and

 

WHEREAS, Moelis & Company Group GP LLC, the Special Limited Partner and the
Original Limited Partners (as defined herein) now desire to amend and restate
the Original Agreement to read in its entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1                                    Definitions. The following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement:

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to the Act and Section 11.2, who is shown as such
on the books and records of the Partnership, and who has not ceased to be a
Limited Partner pursuant to the Act and this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Capital Account” means, with respect to any Partner, such Partner’s
Capital Account as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments:

 

(i)                                     credit to such Capital Account any
amounts that such Partner is obligated to restore pursuant to this Agreement or
by operation of law upon liquidation of such Partner’s Partnership Interest or
that such Partner is deemed to be obligated to restore pursuant to the
penultimate sentence of each of Regulations sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(ii)                                  debit to such Capital Account the items
described in Regulations section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account.

 

“Adjustment Amount” has the meaning set forth in the definition of “Net Income”
and “Net Loss.”

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)                                     the Special Limited Partner (a) declares
or pays a dividend on its outstanding Class A Shares wholly or partly in Class A
Shares or makes a distribution to all holders of its outstanding Class A Shares
wholly or partly in Class A Shares, (b) splits or subdivides its outstanding
Class A Shares or (c) effects a reverse stock split or otherwise combines its
outstanding Class A Shares into a smaller number of Class A Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of Class A Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of Class A Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

(ii)                                  the Special Limited Partner distributes
any rights, options or warrants to all holders of its Class A Shares to
subscribe for or to purchase or to otherwise acquire Class A Shares, or other
securities or rights convertible into, exchangeable for or exercisable for
Class A Shares, at a price per share less than the Value of a Class A Share on
the record date for such distribution (each a “Distributed Right”), then, as of
the distribution date of such Distributed Rights or, if later, the time such
Distributed Rights become exercisable, the Adjustment Factor shall be adjusted
by multiplying the Adjustment Factor previously in effect

 

2

--------------------------------------------------------------------------------


 

by a fraction (a) the numerator of which shall be the number of Class A Shares
issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus the maximum number of Class A Shares
purchasable under such Distributed Rights and (b) the denominator of which shall
be the number of Class A Shares issued and outstanding on the record date (or,
if later, the date such Distributed Rights become exercisable) plus a fraction
(1) the numerator of which is the maximum number of Class A Shares purchasable
under such Distributed Rights, multiplied by the minimum purchase price per
Class A Share under such Distributed Rights and (2) the denominator of which is
the Value of a Class A Share as of the record date (or, if later, the date such
Distributed Rights become exercisable); provided, however, that, if any such
Distributed Rights expire or become no longer exercisable, then the Adjustment
Factor shall be adjusted, effective retroactive to the date of distribution (or,
if later, the time the Distributed Rights become exercisable) of the Distributed
Rights, to reflect a reduced maximum number of Class A Shares or any change in
the minimum purchase price for the purposes of the above fraction; and

 

(iii)                               the Special Limited Partner shall, by
dividend or otherwise, distribute to all holders of its Class A Shares evidences
of its indebtedness or assets (including securities, but excluding any dividend
or distribution referred to in subsection (i) or (ii) above), which evidences of
indebtedness or assets relate to assets not received by the Special Limited
Partner or its Subsidiaries pursuant to a pro rata distribution by the
Partnership, then the Adjustment Factor shall be adjusted to equal the amount
determined by multiplying the Adjustment Factor in effect immediately prior to
the close of business as of the record date fixed for the determination of
stockholders entitled to receive such distribution by a fraction (a) the
numerator of which shall be such Value of a Class A Share on such record date
and (b) the denominator of which shall be the Value of a Class A Share as of
such record date less the then fair market value (as determined by the General
Partner, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one Class A
Share.

 

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Partners holding Partnership Interests of such class or series, or effects
any correlative split or reverse split in respect of the Partnership Interests
of such class or series. Any adjustments to the Adjustment Factor shall become
effective immediately after such event, retroactive to the record date, if any,
for such event. For illustrative purposes, examples of adjustments to the
Adjustment Factor are set forth on Exhibit A attached hereto.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Moelis & Company Group LP, together with the Schedules and Exhibits hereto, as
now or hereafter amended, restated, modified, supplemented or replaced.

 

“Annual Income Tax Liability” means, for each Partner, such Partner’s annual
federal, state, and local income tax obligations for the applicable calendar
year arising from the allocation to such Partner of taxable income that is
earned by the Partnership based on the assumption that such Partner is an
individual or, if a greater amount of tax would result, a corporate resident in
California or, if a greater amount of tax would result, New York, subject to the
maximum federal and applicable state income tax rates. The computation of Annual
Income Tax Liability shall not take into account either (i) any allocation of
taxable income, gain, deduction, or loss pursuant to Code section 704(c), or
(ii) any deductions accruing to any Partner as a result of the recovery of a
basis adjustment pursuant to Code section 743.

 

“Applicable Employee” means:

 

(a)                                 with respect to Lock-Up Partnership
Interests held by an Original Limited Partner on the IPO Closing Date who was
employed by a Moelis Entity or its Affiliate on the IPO Closing Date, such
Original Limited Partner;

 

(b)                                 with respect to Lock-Up Partnership
Interests held by an Original Limited Partner on the IPO Closing Date as
trustee, custodian or nominee for another Person who was employed by a Moelis
Entity or its Affiliate on the IPO Closing Date, such other Person;

 

(c)                                  with respect to Lock-Up Partnership
Interests held by an Original Limited Partner on the IPO Closing Date who held,
on the day immediately preceding the date of the final prospectus used in
connection with the IPO, Holdings Units (other than Holdings Common Units) and
who had received such Units, directly or indirectly, in a Transfer from a Person
who was a Holdings Partner at the time of such Transfer and who was employed by
a Moelis Entity or its Affiliate on the IPO Closing Date, such Holdings Partner;
and

 

(d)                                 with respect to Lock-Up Partnership
Interests held by an Original Limited Partner on the IPO Closing Date as
trustee, custodian or nominee for another Person who held, on the day
immediately preceding the date of the final prospectus used in connection with
the IPO, Holdings Units (other than Holdings Common Units) and who had received
such Units, directly or indirectly, in a Transfer from a Person who was a
Holdings Partner at the time of such Transfer and who was employed by a Moelis
Entity or its Affiliate on the IPO Closing Date, such Holdings Partner.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.

 

4

--------------------------------------------------------------------------------


 

“Assets” means any assets and property of the Partnership, and “Asset” means any
one such asset or property.

 

“Assignee” means a Person to whom a Partnership Interest has been Transferred
but who has not become a Substituted Limited Partner, and who has the rights set
forth in Section 10.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

(i)                                     the sum, without duplication, of:

 

(1)                                 the Partnership’s Net Income or Net Loss (as
the case may be) for such period,

 

(2)                                 Depreciation and all other noncash charges
to the extent deducted in determining Net Income or Net Loss for such period,

 

(3)                                 the amount of any reduction in reserves of
the Partnership established by the General Partner (including reductions
resulting because the General Partner determines such amounts are no longer
necessary),

 

(4)                                 the excess, if any, of the net cash proceeds
from the sale, exchange, disposition, financing or refinancing of Partnership
property for such period over the gain (or loss, as the case may be) recognized
from such sale, exchange, disposition, financing or refinancing during such
period, and

 

(5)                                 all other cash received (including amounts
previously accrued as Net Income and amounts of deferred income) or any net
amounts borrowed by the Partnership for such period that was not included in
determining Net Income or Net Loss for such period;

 

(ii)                                  less the sum, without duplication, of:

 

(1)                                 all principal debt payments made during such
period by the Partnership,

 

(2)                                 capital expenditures made by the Partnership
during such period,

 

(3)                                 investments in any entity (including loans
made thereto) to the extent that such investments are not otherwise described in
clause (ii)(1) or clause (ii)(2) above,

 

(4)                                 all other cash expenditures and payments not
deducted in determining Net Income or Net Loss for such period (including
amounts paid in respect of expenses previously accrued but not paid),

 

5

--------------------------------------------------------------------------------


 

(5)                                 any amount included in determining Net
Income or Net Loss for such period that was not received by the Partnership
during such period,

 

(6)                                 the amount of any increase in reserves
(including working capital reserves) established by the General Partner during
such period, and

 

(7)                                 any amount distributed or paid in redemption
of any Limited Partner’s Partnership Interest or Partnership Units, including
any Cash Amount paid.

 

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any event
specified in Section 17-402(a)(4) or (5) of the Act with respect to such Person,
and the terms “Bankrupt” has a meanings correlative to the foregoing.

 

“Board of Directors” means the Board of Directors of the Special Limited
Partner.

 

“Business Day” means any weekday, excluding any legal holiday observed pursuant
to United States federal or New York State law or regulation.

 

“Bylaws” means the bylaws of the Special Limited Partner, as in effect from time
to time.

 

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

(a)                                 To each Partner’s Capital Account, there
shall be added such Partner’s Capital Contributions, such Partner’s distributive
share of Net Income and any items in the nature of income or gain that are
specially allocated pursuant to Section 5.3, and the amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.

 

(b)                                 From each Partner’s Capital Account, there
shall be subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner’s distributive share of Net Losses and any items in the nature of
expenses or losses that are specially allocated pursuant to Section 5.3, and the
amount of any liabilities of such Partner assumed by the Partnership or that are
secured by any property contributed by such Partner to the Partnership (except
to the extent already reflected in the amount of such Partner’s Capital
Contribution).

 

6

--------------------------------------------------------------------------------


 

(c)                                  In the event any interest in the
Partnership is Transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Partner’s Capital Account of the transferor to
the extent that it relates to the Transferred interest.

 

(d)                                 In determining the amount of any liability
for purposes of subsections (a) and (b) hereof, there shall be taken into
account Code section 752(c) and any other applicable provisions of the Code and
Regulations.

 

(e)                                  The provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with the
provisions of Regulations section 1.704-1(b)(2)(iv), et al, and shall be
interpreted and applied in a manner consistent with such Regulations. The
General Partner may modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, provided that the General
Partner determines that such modification is not reasonably likely to have a
material effect on the amounts distributable to any Partner without such
Person’s consent. The General Partner also may (i) make any adjustments to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations section 1.704-1(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event that unanticipated
events might otherwise cause this Agreement not to comply with Regulations
section 1.704-1(b) or section 1.704-2; provided, however, that the General
Partner determines that such changes are not reasonably likely to have a
material effect on the amounts distributable to the Partner as current cash
distributions or as distributions on termination of the Partnership.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Asset that such Partner
contributes to the Partnership or is deemed to contribute pursuant to
Article III.

 

“Capital Share” means a share of any class or series of stock of the Special
Limited Partner now or hereafter authorized, other than a Common Share.

 

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
Class A Share and (ii) the Class A Shares Amount determined as of the applicable
Valuation Date.

 

“Certificate” means the Certificate of Limited Partnership executed and filed in
the Office of the Secretary of State of the State of Delaware (and any and all
amendments thereto and restatements thereof) on behalf of the Partnership
pursuant to the Act.

 

“Charter” means the certificate of incorporation of the Special Limited Partner,
within the meaning of Section 104 of the General Corporation Law of the State of
Delaware.

 

“Class A Share” means a share of Class A common stock of the Special Limited
Partner, $0.01 par value per share.

 

“Class A Shares Amount” means a number of Class A Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the Special Limited Partner issues to all
holders of Class A Shares as of a certain

 

7

--------------------------------------------------------------------------------


 

record date rights, options, warrants or convertible or exchangeable securities
entitling the Special Limited Partner’s stockholders to subscribe for or
purchase Class A Shares, or any other securities or property (collectively, the
“Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the Class A
Shares Amount shall also include such Rights that a holder of that number of
Class A Shares would be entitled to receive, expressed, where relevant
hereunder, as a number of Class A Shares determined by the General Partner.

 

“Class B Share” means a share of Class B common stock of the Special Limited
Partner, $0.01 par value per share.

 

“Code” means the United States Internal Revenue Code of 1986, as amended and in
effect from time to time or any successor statute thereto, as interpreted by the
applicable Regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Common Share” means a Class A or a Class B Share (and shall not include any
additional series or class of the Special Limited Partner’s common stock created
after the date of this Agreement).

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIII.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained before the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by Partners in their
discretion.

 

“Consent of the Partners” means the Consent of a Majority in Interest of the
Partners, which Consent shall be obtained before the taking of any action for
which it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by Partners in their discretion.

 

“Contributed Asset” means each Asset or other asset, in such form as may be
permitted by the Act, but excluding cash, contributed or deemed contributed to
the Partnership (or deemed contributed by the Partnership to a “new” partnership
pursuant to Code section 708).

 

“Controlled Entity” means, as to any Person, (a) any corporation more than fifty
percent (50%) of the outstanding voting stock of which is owned by such Person
or such Person’s Family Members or Affiliates, (b) any trust, whether or not
revocable, of which such Person or such Person’s Family Members or Affiliates
are the sole beneficiaries, (c) any partnership of which such Person or an
Affiliate of such Person is the managing partner and in which such Person or
such Person’s Family Members or Affiliates hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Person or an
Affiliate of such Person is the manager or managing member and in which such
Person or such Person’s Family Members or Affiliates hold

 

8

--------------------------------------------------------------------------------


 

membership interests representing at least twenty-five percent (25%) of such
limited liability company’s capital and profits.

 

“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) obligations of such Person as
lessee under capital leases.

 

“De Minimis” shall mean an amount small enough as to make not accounting for it
commercially reasonable or accounting for it administratively impractical, in
each case as determined by the General Partner.

 

“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable under United States federal income tax principles
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or period, Depreciation shall be in an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year or period is zero, Depreciation
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

 

“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.

 

“Equity Plan” means any plan, agreement or other arrangement that provides for
the grant or issuance of equity or equity-based awards and that is now in effect
or is hereafter adopted by the Partnership, the General Partner or the Special
Limited Partner for the benefit of any of their respective employees or other
service providers (including directors, advisers and consultants), or the
employees or other services providers (including directors, advisers and
consultants) of any of their respective Affiliates or Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

9

--------------------------------------------------------------------------------


 

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters (whether by blood or by adoption) and inter vivos or testamentary trusts
of which only such Person and his spouse, ancestors, descendants (whether by
blood or by adoption), brothers and sisters (whether by blood or adoption) are
beneficiaries.

 

“Fiscal Year” has the meaning set forth in Section 15.5.

 

“Former Common Holder” means each Person who on the day immediately preceding
the date of the final prospectus used in connection with the IPO was a “Common
Partner” (as defined in the Holdings LPA in effect on such day).

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner or
the Special Limited Partner for the purpose of providing funds to the
Partnership.

 

“General Partner” means Moelis & Company Group GP LLC and/or any additional or
successor General Partner(s) designated as such pursuant to the Act and this
Agreement, and, in each case, that has not ceased to be a general partner
pursuant to the Act and this Agreement, in such Person’s capacity as a partner
and a general partner of the Partnership.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)                                     The initial Gross Asset Value of any
asset contributed by a Partner to the Partnership shall be the gross fair market
value of such asset as determined by the General Partner using such reasonable
method of valuation as it may adopt.

 

(ii)                                  The Gross Asset Values of all Partnership
assets immediately prior to the occurrence of any event described below shall be
adjusted to equal their respective gross fair market values (taking Code section
7701(g) into account), if and as determined by the General Partner using such
reasonable method of valuation as it may adopt, as of the following times:

 

(1)                                 the acquisition of an additional interest in
the Partnership (other than in connection with the execution of this Agreement
but including acquisitions pursuant to Section 3.2 or contributions or deemed
contributions by the General Partner pursuant to Section 3.2) by a new or
existing Partner in exchange for more than a De Minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

(2)                                 the distribution by the Partnership to a
Partner of more than a De Minimis amount of Partnership property as
consideration for an interest in the Partnership if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

 

10

--------------------------------------------------------------------------------


 

(3)                                 the liquidation of the Partnership within
the meaning of Regulations section 1.704-1(b)(2)(ii)(g) (other than a
liquidation caused by a termination of the Partnership pursuant to Code section
708(b)(1)(B));

 

(4)                                 upon the admission of a successor General
Partner pursuant to Section 11.1;

 

(5)                                 the grant of any Profits Interest Units
pursuant to Section 3.2(d); and

 

(6)                                 at such other times as the General Partner
shall reasonably determine necessary or advisable in order to comply with
Regulations sections 1.704-1(b) and 1.704-2.

 

(iii)                               The Gross Asset Value of any Partnership
asset distributed to a Partner shall be the gross fair market value of such
asset on the date of distribution as determined by the General Partner using
such reasonable method of valuation as it may adopt.

 

(iv)                              The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code section 734(b) or Code section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (iv) to the extent that the General Partner reasonably determines
that an adjustment pursuant to subsection (ii) above is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (iv).

 

(v)                                 If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subsection (i), subsection
(ii) or subsection (iv) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Income and Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee that owns a Partnership
Unit.

 

“Holdings” means the Moelis & Company Holdings LP, a Delaware limited
partnership.

 

“Holdings Common Units” means “Common Units” (as defined in the Holdings LPA).

 

“Holdings LPA” means the Limited Partnership Agreement of Holdings.

 

“Holdings Partner” means a “Partner” (as defined in the Holdings LPA).

 

“Holdings Units” means “Units” (as defined in the Holdings LPA).

 

11

--------------------------------------------------------------------------------


 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the Bankruptcy of such Partner.

 

“Indemnitee” means each General Partner, the Special Limited Partner and all
officers and directors of any of the foregoing.

 

“IPO” means the issuance of Class A Shares pursuant to the initial public
offering of Class A Shares.

 

“IPO Closing Date” means the date of the IPO.

 

“IRS” means the United States Internal Revenue Service.

 

“Limited Partner” means the Special Limited Partner and any other Person that
is, from time to time, admitted to the Partnership as a limited partner pursuant
to the Act and this Agreement, and any Substituted Limited Partner or Additional
Limited Partner, each shown as such in the books and records of the Partnership,
in each case, that has not ceased to be a limited partner of the Partnership
pursuant to the Act and this Agreement, in such Person’s capacity as a limited
partner of the Partnership.

 

“Lock-Up Partnership Interests” mean Partnership Interests held by an Original
Limited Partner on the IPO Closing Date. For the avoidance of doubt, “Lock-Up
Partnership Interests” shall include any Partnership Interests held by a Person
who on the day immediately preceding the date of the final prospectus used in
connection with the IPO held “Management Units” (as defined in the Holdings
LPA), including any former employee of Holdings or any of its Affiliates.

 

“Lock-Up Period” means:

 

(a)                                 as to Lock-Up Partnership Interests
outstanding as of the close of business on the IPO Closing Date other than any
Lock-Up Partnership Interests held by a Former Common Holder, the period
commencing on the date of this Agreement and continuing through:

 

(i)                                     the fourth (4th) anniversary of the IPO
Closing Date, with respect to one-third of such Lock-Up Partnership Interests;

 

(ii)                                  the fifth (5th) anniversary of the IPO
Closing Date, with respect to one-third of such Lock-Up Partnership Interests;
and

 

12

--------------------------------------------------------------------------------


 

(iii)                               the sixth (6th) anniversary of the IPO
Closing Date, with respect to any remaining Lock-Up Partnership Interests,

 

provided, that:

 

(1)                                 if, prior to the fourth (4th) anniversary of
the IPO Closing Date, (1) the Applicable Employee with respect to any Lock-Up
Partnership Interest has given notice of termination of, or has otherwise
terminated, his or her termination of employment without “Good Reason” (as
defined in such Applicable Employee’s vesting agreement relating to his or her
equity interests in Holdings or one of its Affiliates) or (2) the applicable
employing Moelis Entity and/or Affiliate has given notice of termination of, or
has otherwise terminated, the Applicable Employee’s employment with “Cause” (as
defined in such Applicable Employee’s vesting agreement relating to its equity
interests in Holdings or one of its Affiliates) (in each case including such
terminations that occurred in the period prior to the date of this Agreement),
in each case the General Partner may, in its sole and absolute discretion,
extend the Lock-Up Period with respect to such Lock-Up Partnership Interest for
a period ending no later than the tenth (10th) anniversary of the IPO Closing
Date; and

 

(2)                                 if the Applicable Employee with respect to
any Lock-Up Partnership Interest dies or his or her applicable employing Moelis
Entity or Affiliate terminates his or her employment as a result of his or her
“Disability” (as defined in such Applicable Employee’s vesting agreement
relating to his or her equity interests in Holdings or one of its Affiliates),
the Lock-Up Period shall automatically end with respect to such Lock-Up
Partnership Interest,

 

provided, further, that this clause (a) shall only apply to Lock-Up Partnership
Interests to the extent such Lock-Up Partnership Interests were issued in
respect of equity or other similar interests in Holdings or any of its
Affiliates that were issued to (or at the direction of) a Person when such
Person was employed by a Moelis Entity or its Affiliate with the title of
“Managing Director”; and

 

(b)                                 as to Lock-Up Partnership Interests
outstanding as of the close of business on the IPO Closing Date and not the
subject to clause (a) of this definition (including any Lock-Up Partnership
Interests held by a Former Common Holder), the period commencing on the date of
this Agreement and continuing through:

 

(i)                                     the date one hundred eighty (180) days
after the date of the final prospectus used in connection with the IPO, with
respect to one-half of such Lock-Up Partnership Interests; and

 

(ii)                                  the one (1) year anniversary of the IPO
Closing Date, with respect to any remaining Lock-Up Partnership Interests.

 

13

--------------------------------------------------------------------------------


 

“Majority in Interest of the Limited Partners” means Partners (excluding the
General Partner, the Special Limited Partner and any Controlled Entity of either
of them) entitled to vote on or consent to any matter holding more than fifty
percent (50%) of all outstanding Partnership Units held by all Partners
(excluding the General Partner, the Special Limited Partner and any Controlled
Entity of either of them) entitled to vote on or consent to such matter.

 

“Majority in Interest of the Partners” means Partners (including the General
Partner, the Special Limited Partner and any Controlled Entity of either of
them) entitled to vote on or consent to any matter holding more than fifty
percent (50%) of all outstanding Partnership Units held by all Partners
(including the General Partner, the Special Limited Partner and any Controlled
Entity of either of them) entitled to vote on or consent to such matter.

 

“Moelis Entities” means and includes each of the Partnership, the General
Partner, the Special Limited Partner and their respective Controlled Entities.

 

“Net Income” or “Net Loss” means, for each Fiscal Year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i)                                     Any income of the Partnership that is
exempt from federal income tax and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss” shall be added to (or subtracted from, as the case may be) such taxable
income (or loss);

 

(ii)                                  Any expenditure of the Partnership
described in Code section 705(a)(2)(B) or treated as a Code section
705(a)(2)(B) expenditure pursuant to Regulations section 1.704-1(b)(2)(iv)(i),
and not otherwise taken into account in computing Net Income (or Net Loss)
pursuant to this definition of “Net Income” or “Net Loss,” shall be subtracted
from (or added to, as the case may be) such taxable income (or loss);

 

(iii)                               In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (ii) or subsection (iii) of
the definition of “Gross Asset Value,” the amount of such adjustment (i.e., the
hypothetical gain or loss from the revaluation of the Partnership asset) shall
be taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss (the amount of any such gain or
loss, the “Adjustment Amount”);

 

(iv)                              Gain or loss resulting from any disposition of
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(v)                                 In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable

 

14

--------------------------------------------------------------------------------


 

income or loss, there shall be taken into account Depreciation for such Fiscal
Year;

 

(vi)                              To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code section 734(b) or
Code section 743(b) is required pursuant to Regulations section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Partner’s interest
in the Partnership, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Net Income or Net
Loss; and

 

(vii)                           Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item that is specially allocated
pursuant to Section 5.3 shall not be taken into account in computing Net Income
or Net Loss. The amounts of the items of Partnership income, gain, loss or
deduction available to be specially allocated pursuant to Section 5.3 shall be
determined by applying rules analogous to those set forth in this definition of
“Net Income” or “Net Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities that entitle the holder thereof to subscribe for or
purchase, convert such securities into or exchange such securities for, Common
Shares or Preferred Shares, excluding Preferred Shares and grants under the
Equity Plans, or (ii) any Debt issued by the Special Limited Partner that
provides any of the rights described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations section
1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached hereto.

 

“Optionee” means a Person to whom a stock option is granted under any Equity
Plan.

 

“Original Limited Partner” means any Person that is a Limited Partner as of the
close of business on the date of the closing of the IPO, and does not include
any Assignee or other transferee, including any Substituted Limited Partner
succeeding to all or any part of the Partnership Interest of any such Person.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt

 

15

--------------------------------------------------------------------------------


 

were treated as a Nonrecourse Liability, determined in accordance with
Regulations section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
section 1.704-2(i)(1) and 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Fiscal Year shall be
determined in accordance with the rules of Regulations section 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Partnership” means Moelis & Company Group LP, the limited partnership formed
and continued under the Act and pursuant to this Agreement, and any successor
thereto.

 

“Partnership Class A Common Unit” means a fractional share of the Partnership
Interests of all Partners issued pursuant to Sections 3.1 and 3.2, but does not
include any Partnership Class B Common Unit, Partnership Junior Unit,
Partnership Preferred Unit or any other Partnership Unit specified in a
Partnership Unit Designation as being other than a Partnership Class A Common
Unit.

 

“Partnership Class B Common Unit” means a fractional share of the Partnership
Interests of all Partners issued pursuant to Sections 3.1 and 3.2, but does not
include any Partnership Class A Common Unit, Partnership Junior Unit,
Partnership Preferred Unit or any other Partnership Unit specified in a
Partnership Unit Designation as being other than a Partnership Class B Common
Unit.

 

“Partnership Common Unit” means a Partnership Class A Common Unit or Partnership
Class B Common Unit.

 

“Partnership Employee” means an employee of the Partnership or an employee of a
Subsidiary of the Partnership, if any.

 

“Partnership Equivalent Units” means, with respect to any class or series of
Capital Shares, Partnership Units with preferences, conversion and other rights
(other than voting rights), restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption that are
substantially the same as (or correspond to) the preferences, conversion and
other rights, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption of such Capital Shares as appropriate to
reflect the relative rights and preferences of such Capital Shares as to the
Common Shares and the other classes and series of Capital Shares as such
Partnership Equivalent Units would have as to Partnership Common Units and the
other classes and series of Partnership Units corresponding to the other classes
of Capital Shares, but not as to matters such as voting for members of the Board
of Directors that are not applicable to the Partnership. For the avoidance of
doubt, the voting rights, redemption rights and rights to Transfer Partnership
Equivalent Units need not be similar to the rights of the corresponding class or
series of Capital Shares, provided, however, with respect to redemption rights,
the terms of Partnership Equivalent Units must be such so that the Partnership
complies with Section 3.7.

 

16

--------------------------------------------------------------------------------


 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes or series of Partnership Interests. A Partnership Interest may be
expressed as a number of Partnership Common Units, Partnership Preferred Units
or other Partnership Units.

 

“Partnership Junior Unit” means a fractional share of the Partnership Interests
of a particular class or series that the General Partner has authorized pursuant
to Section 3.2 that has distribution rights, or rights upon liquidation, winding
up and dissolution, that are inferior or junior to the Partnership Common Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations section
1.704-2(b)(2) and is computed in accordance with Regulation section 1.704-2(d).

 

“Partnership Preferred Unit” means a fractional share of the Partnership
Interests of a particular class or series that the General Partner has
authorized pursuant to Section 3.1 or Section 3.2 or Section 3.3 that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the Partnership Common Units.

 

“Partnership Record Date” means the record date established by the General
Partner for the purpose of determining the Partners entitled to notice of or to
vote at any meeting of Partners or to consent to any matter, or to receive any
distribution or the allotment of any other rights, or in order to make a
determination of Partners for any other proper purpose, which, in the case of a
record date fixed for the determination of Partners entitled to receive any
distribution, shall (unless otherwise determined by the General Partner)
generally be the same as the record date established by the Special Limited
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

 

“Partnership Unit” means a Partnership Common Unit, a Partnership Preferred
Unit, a Partnership Junior Unit or any other fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 3.1 or
Section 3.2 or Section 3.3.

 

“Percentage Interest” means, with respect to each Partner, as to any class or
series of Partnership Interests, the fraction, expressed as a percentage, the
numerator of which is the aggregate number of Partnership Units of such class or
series held by such Partner and the denominator of which is the total number of
Partnership Units of such class or series held by all Partners. If not otherwise
specified, “Percentage Interest” shall be deemed to refer to Partnership Common
Units.

 

“Permitted Transfer” means a Transfer by a Limited Partner of all or part of its
Partnership Interest to any Family Member, Controlled Entity or Affiliate of
such Partner.

 

“Permitted Transferee” means any Family Member, Controlled Entity or Affiliate
of a Limited Partner.

 

17

--------------------------------------------------------------------------------


 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Preferred Share” means a share of stock of the Special Limited Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Shares.

 

“Profits Interest Units” has the meaning set forth in Section 3.2(d).

 

“Publicly Traded” means having common equity securities listed or admitted to
trading on any United States national securities exchange.

 

“Qualified Transferee” means an “accredited investor,” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) a Limited Partner, (b) an Additional Limited
Partner, or (c) an Assignee who is the transferee of a Limited Partner’s
Partnership Interest in a Permitted Transfer, or (d) a Person, who is the
transferee of a Limited Partner’s Partnership Interest in a Permitted Transfer;
provided, however, that a Qualifying Party shall not include the General Partner
or the Special Limited Partner.

 

“Registrable Securities” means the Class A Shares; provided, however, that as to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) a registration statement registering such
securities under the Securities Act has been declared effective and such
securities have been sold or otherwise transferred by the holder thereof
pursuant to such effective registration statement; or (ii) such securities are
transferred under circumstances in which any legend borne by the certificates
for such securities relating to restrictions on transferability thereof, under
the Securities Act or otherwise, is removed by the Special Limited Partner; or
(iii) such securities are sold in accordance with Rule 144 (or any successor
provision) promulgated under the Securities Act; or (iv) such securities may be
sold to the public in accordance with Rule 144 (or any successor provision)
promulgated under the Securities Act by a Person that is not an “affiliate” (as
defined in Rule 144) of the Special Limited Partner where no conditions of
Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination).

 

“Regulations” means one or more Treasury regulations promulgated under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that no Specified Redemption

 

18

--------------------------------------------------------------------------------


 

Date with respect to any Partnership Common Units shall occur during the Lock-Up
Period, if any, applicable to such Partnership Common Units (except pursuant to
a Special Redemption).

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.4.

 

“Target Value” means, with respect to any Profits Interest Unit, the value
specified by the General Partner at the time of the issuance of such Profits
Interest Unit.

 

“Target Value Excess” means, with respect to any Profits Interest Unit received
by a Limited Partner, the excess of the Target Value of such Profits Interest
Unit over the Capital Contributions, if any, made by the Limited Partner in
respect of such Profits Interest Unit.

 

“Termination Transaction” means any direct or indirect Transfer of all or any
portion of the Special Limited Partner’s Partnership Interest or its interest in
the General Partner in connection with, or the other occurrence of, (a) a
merger, consolidation or other combination involving the Special Limited Partner
or the General Partner, on the one hand, and any other Person, on the other,
(b) a sale, lease, exchange or other transfer of all or substantially all of the
assets of the Special Limited Partner not in the ordinary course of its
business, whether in a single transaction or a series of related transactions,
(c) a reclassification, recapitalization or change of the outstanding Class A
Shares (other than a change in par value, or from par value to no par value, or
as a result of a stock split, stock dividend or similar subdivision), (d) the
adoption of any plan of liquidation or dissolution of the Special Limited
Partner or the General Partner, or (e) a direct or indirect Transfer of all or
any portion of the Special Limited Partner’s Partnership Interest or its
interest in the General Partner, other than a Transfer effected in accordance
with Section 10.2(b).

 

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of law; provided, however, that when the term is
used in Article X and Section 12.7, “Transfer” does not include (a) any
Redemption of Partnership Common Units by the Partnership, or acquisition of
Tendered Units by the Special Limited Partner, pursuant to Section 7.3 or
Section 14.1 or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 14.1, or such other date as specified herein, or,
if such date is not a Business Day, the immediately preceding Business Day.

 

“Value” means, on any Valuation Date with respect to a Class A Share, the
average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the Valuation Date (except that the Market Price for the
trading day immediately preceding the date of exercise of a stock option under
any Equity Plan shall be substituted for such average of daily market

 

19

--------------------------------------------------------------------------------


 

prices for purposes of Section 3.4). The term “Market Price” on any date means,
with respect to any class or series of outstanding Class A Shares, the last sale
price for such Class A Shares, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, for
such Class A Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Class A Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Class A
Shares are listed or admitted to trading or, if such Class A Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the principal automated
quotation system that may then be in use or, if such Class A Shares are not
quoted by any such system, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in such Class A Shares
selected by the General Partner or, in the event that no trading price is
available for such Class A Shares, the fair market value of the Class A Shares,
as determined in good faith by the General Partner. In the event that the
Class A Shares Amount includes Rights (as defined in the definition of “Class A
Shares Amount”) that a holder of Class A Shares would be entitled to receive,
then the Value of such Rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

 

Section 1.2                                    Interpretation. In this Agreement
and in the exhibits hereto, except to the extent that the context otherwise
requires:

 

(a)                       the headings are for convenience of reference only and
shall not affect the interpretation of this Agreement;

 

(b)                       defined terms include the plural as well as the
singular and vice versa;

 

(c)                        words importing gender include all genders;

 

(d)                       a reference to any statute or statutory provision
shall be construed as a reference to the same as it may have been or may from
time to time be amended, extended, re-enacted or consolidated and to all
statutory instruments or orders made under it;

 

(e)                        any reference to a “day” or a “Business Day” shall
mean the whole of such day, being the period of 24 hours running from midnight
to midnight;

 

(f)                         references to Articles, Sections, subsections,
clauses and Exhibits are references to Articles, Sections, subsections, clauses
and Exhibits to, this Agreement;

 

(g)                        the words “including” and “include” and other words
of similar import shall be deemed to be followed by the phrase “without
limitation”; and

 

(h)                       unless otherwise specified, references to any party to
this Agreement or any other document or agreement shall include its successors
and permitted assigns.

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

GENERAL PROVISIONS

 

Section 2.1                                    Formation. The Partnership is a
limited partnership previously formed and continued pursuant to the provisions
of the Act and upon the terms and subject to the conditions set forth in this
Agreement. Except as expressly provided in this Agreement to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Certificate, and all actions
taken or to be taken by any employee of Skadden, Arps, Slate, Meagher & Flom LLP
and any other person who executed and filed or who executes and files, after the
date hereof, the Certificate are hereby adopted and ratified, or authorized, as
the case may be.

 

Section 2.2                                    Name. The name of the Partnership
is “Moelis & Company Group LP.” The Partnership may also conduct business at the
same time under one or more fictitious names if the General Partner determines
that such is in the best interests of the Partnership. The General Partner may
change the name of the Partnership, from time to time, in accordance with
applicable law.

 

Section 2.3                                    Principal Place of Business;
Other Places of Business. The principal business office of the Partnership is
located at 399 Park Avenue, 5th Floor, New York, New York 10022, or such other
place within or outside the State of Delaware as the General Partner may from
time to time designate. The Partnership may maintain offices and places of
business at such other place or places within or outside the State of Delaware
as the General Partner deems advisable.

 

Section 2.4                                    Designated Agent for Service of
Process. So long as required by the Act, the Partnership shall continuously
maintain a registered office and a designated and duly qualified agent for
service of process on the Partnership in the State of Delaware. As of the date
of this Agreement, the address of the registered office of the Partnership in
the State of Delaware is c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808. The Partnership’s registered agent for
service of process at such address is Corporation Service Company.

 

Section 2.5                                    Term. The term of the Partnership
commenced on the Formation Date and such term shall continue until the
Partnership is dissolved in accordance with the Act or this Agreement.
Notwithstanding the dissolution of the Partnership, the existence of the
Partnership shall continue until termination pursuant to this Agreement or as
otherwise provided in the Act.

 

Section 2.6                                    No Concerted Action. Each Partner
hereby acknowledges and agrees that, except as expressly provided herein, in
performing its obligations or exercising its rights hereunder, it is acting
independently and is not acting in concert with, on behalf of, as agent for, or
as joint venturer of, any other Partner. Other than in respect of the
Partnership, nothing contained in this Agreement shall be construed as creating
a corporation, association, joint stock company, business trust, organized group
of persons, whether incorporated or not, among or involving any Partner or its
Affiliates, and nothing in this Agreement shall be

 

21

--------------------------------------------------------------------------------


 

construed as creating or requiring any continuing relationship or commitment as
between such parties other than as specifically set forth herein.

 

Section 2.7                                    Business Purpose. The Partnership
may carry on any lawful business, purpose or activity in which a limited
partnership may be engaged under applicable law (including the Act).

 

Section 2.8                                    Powers. Subject to the
limitations set forth in this Agreement, the Partnership will possess and may
exercise all of the powers and privileges granted to it by the Act, by any other
applicable law or this Agreement, together with all powers incidental thereto,
so far as such powers are necessary or convenient to the conduct, promotion or
attainment of the purpose of the Partnership set forth in Section 2.7.

 

Section 2.9                                    Certificates; Filings. The
Certificate was previously filed on behalf of the Partnership, in the Office of
the Secretary of State of the State of Delaware as required by the Act. The
General Partner may execute and file any duly authorized amendments to the
Certificate from time to time in a form prescribed by the Act. The General
Partner shall also cause to be made, on behalf of the Partnership, such
additional filings and recordings as the General Partner shall deem necessary or
advisable. If requested by the General Partner, the Limited Partners shall
promptly execute all certificates and other documents consistent with the terms
of this Agreement necessary for the General Partner to accomplish all filing,
recording, publishing and other acts as may be appropriate to comply with all
requirements for (a) the formation and operation of a limited partnership under
the laws of the State of Delaware, (b) if the General Partner deems it
advisable, the operation of the Partnership as a limited partnership, or
partnership in which the Limited Partners have limited liability, in all
jurisdictions where the Partnership proposes to operate and (c) all other
filings required to be made by the Partnership.

 

Section 2.10                             Representations and Warranties by the
Partners.

 

(a)                       Each Partner that is an individual (including each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject and (ii) this Agreement is binding upon, and enforceable against,
such Partner in accordance with its terms.

 

(b)                       Each Partner that is not an individual (including each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including that of its general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or stockholder(s) (as the
case may be) as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws (as the case may be),
any material agreement by which such Partner or any of such Partner’s properties

 

22

--------------------------------------------------------------------------------


 

or any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Partner or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, and (iii) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms.

 

(c)                        Each Partner (including each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or Substituted Limited Partner) represents and warrants that it
is an “accredited investor” as defined in Rule 501 promulgated under the
Securities Act and represents, warrants and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment purposes only and not for the purpose of, or with a view toward, the
resale or distribution of all or any part thereof, and not with a view toward
selling or otherwise distributing such interest or any part thereof at any
particular time or under any predetermined circumstances. Each Partner further
represents and warrants that it is a sophisticated investor, able and accustomed
to handling sophisticated financial matters for itself, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a
speculative and illiquid investment.

 

(d)                       The representations and warranties contained in
Sections 2.10(a), 2.10(b) and 2.10(c) shall survive the execution and delivery
of this Agreement by each Partner (and, in the case of an Additional Limited
Partner or a Substituted Limited Partner, the admission of such Additional
Limited Partner or Substituted Limited Partner as a Limited Partner in the
Partnership) and the dissolution, liquidation and termination of the
Partnership.

 

(e)                        Each Partner (including each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including financial and
descriptive information and documentation, that may have been in any manner
submitted to such Partner shall not constitute any representation or warranty of
any kind or nature, express or implied.

 

(f)                         Notwithstanding the foregoing, the General Partner
may permit the modification of any of the representations and warranties
contained in Sections 2.10(a), 2.10(b) and 2.10(c) as applicable to any Partner
(including any Additional Limited Partner or Substituted Limited Partner or any
transferee of either) provided that such representations and warranties, as
modified, shall be set forth in either (i) a Partnership Unit Designation
applicable to the Partnership Units held by such Partner or (ii) a separate
writing addressed to the Partnership and the General Partner.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III

 

CAPITAL CONTRIBUTIONS

 

Section 3.1                                    Capital Contributions of the
Partners. The Original Limited Partners have heretofore made Capital
Contributions to the Partnership. Except as provided by law or in Section 3.2,
3.3 or 9.4, the Partners shall have no obligation or, except with the prior
written consent of the General Partner, right to make any other Capital
Contributions or any loans to the Partnership. The General Partner shall cause
to be maintained in the principal business office of the Partnership, or such
other place as may be determined by the General Partner, the books and records
of the Partnership, which shall include, among other things, a register
containing the name, address, and number of Partnership Units of each Partner,
and such other information as the General Partner may deem necessary or
desirable (the “Register”). The Register shall not be deemed part of this
Agreement. The General Partner shall from time to time update the Register as
necessary to accurately reflect the information therein, including as a result
of any sales, exchanges or other Transfers, or any redemptions, issuances or
similar events involving Partnership Units. Any reference in this Agreement to
the Register shall be deemed a reference to the Register as in effect from time
to time. Subject to the terms of this Agreement, the General Partner may take
any action authorized hereunder in respect of the Register without any need to
obtain the consent of any other Partner. No action of any Limited Partner shall
be required to amend or update the Register. Except as required by law, no
Limited Partner shall be entitled to receive a copy of the information set forth
in the Register relating to any Partner other than itself.

 

Section 3.2                                    Issuances of Additional
Partnership Interests. Subject to the rights of any Holder set forth in a
Partnership Unit Designation:

 

(a)                       General. The General Partner is hereby authorized to
cause the Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner and the Special Limited
Partner) or to other Persons, and to admit such Persons as Additional Limited
Partners, for such consideration and on such terms and conditions as shall be
established by the General Partner, all without the approval of any Limited
Partner or any other Person. Without limiting the foregoing, the General Partner
is expressly authorized to cause the Partnership to issue Partnership Units
(i) upon the conversion, redemption or exchange of any Debt, Partnership Units,
or other securities issued by the Partnership, (ii) for less than fair market
value, (iii) for no consideration, (iv) in connection with any merger of any
other Person into the Partnership, or (v) upon the contribution of property or
assets to the Partnership. Any additional Partnership Interests may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers,
restrictions, rights to distributions, qualifications and terms and conditions
of redemption (including rights that may be senior or otherwise entitled to
preference over existing Partnership Interests) as shall be determined by the
General Partner, without the approval of any Limited Partner or any other
Person, and set forth in a written document thereafter attached to and made an
exhibit to this Agreement, which exhibit shall be an amendment to this Agreement
and shall be incorporated herein by this reference (each, a “Partnership Unit
Designation”). Without limiting the generality of the foregoing, the General
Partner shall have authority to specify the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests. Except to the extent specifically set forth in any
Partnership Unit Designation, a Partnership Interest of any class or series
other than a Partnership Common Unit shall not entitle the holder thereof to
vote on, or consent to, any matter. Upon the issuance of any

 

24

--------------------------------------------------------------------------------


 

additional Partnership Interest, the General Partner shall amend the Register
and the books and records of the Partnership as appropriate to reflect such
issuance.

 

(b)                       Issuances to the General Partner or Special Limited
Partner. No additional Partnership Units shall be issued to the General Partner
or the Special Limited Partner unless (i) the additional Partnership Units are
issued to all Partners holding Partnership Common Units in proportion to their
respective Percentage Interests in the Partnership Common Units, (ii) (a) the
additional Partnership Units are (x) Partnership Class A Common Units issued in
connection with an issuance of Class A Shares, (y) Partnership Class B Common
Units issued in connection with an issuance of Class B Shares or (z) Partnership
Equivalent Units (other than Partnership Common Units) issued in connection with
an issuance of Preferred Shares, New Securities or other interests in the
Special Limited Partner (other than Common Shares), and (b) the General Partner
or the Special Limited Partner (as the case may be) contributes to the
Partnership the cash proceeds or other consideration received in connection with
the issuance of such Common Shares, Preferred Shares, New Securities or other
interests in the Special Limited Partner, (iii) the additional Partnership Units
are issued upon the conversion, redemption or exchange of Debt, Partnership
Units or other securities issued by the Partnership, or (iv) the additional
Partnership Units are issued pursuant to Article III.

 

(c)                        No Preemptive Rights. Except as expressly provided in
this Agreement or in any Partnership Unit Designation, no Person, including any
Holder, shall have any preemptive, preferential, participation or similar right
or rights to subscribe for or acquire any Partnership Interest.

 

(d)                       Profits Interest Units. The General Partner may issue
Class A Common Units to a Limited Partner with a Target Value per Class A Common
Unit in excess of the Capital Contributions made by such Limited Partner with
respect to such Class A Common Units (any such Class A Common Units, “Profits
Interest Units”).

 

Section 3.3                                    Additional Funds and Capital
Contributions.

 

(a)                       General. The General Partner may, at any time and from
time to time, determine that the Partnership requires additional funds
(“Additional Funds”) for the acquisition or development of additional Assets,
for the redemption of Partnership Units or for such other purposes as the
General Partner may determine. Additional Funds may be obtained by the
Partnership, at the election of the General Partner, in any manner provided in,
and in accordance with, the terms of this Section 3.3 without the approval of
any Limited Partner or any other Person.

 

(b)                       Additional Capital Contributions. The General Partner,
on behalf of the Partnership, may obtain any Additional Funds by accepting
Capital Contributions from any Partners or other Persons. In connection with any
such Capital Contribution (of cash or property), the General Partner is hereby
authorized to cause the Partnership from time to time to issue additional
Partnership Units (as set forth in Section 3.2 above) in consideration therefor
and the Percentage Interests of the General Partner and the Limited Partners
shall be adjusted to reflect the issuance of such additional Partnership Units.

 

25

--------------------------------------------------------------------------------


 

(c)                        Loans by Third Parties. The General Partner, on
behalf of the Partnership, may obtain any Additional Funds by causing the
Partnership to incur Debt to any Person (other than, except as contemplated in
Section 3.3(d), the General Partner or the Special Limited Partner) upon such
terms as the General Partner determines appropriate, including making such Debt
convertible, redeemable or exchangeable for Partnership Units; provided,
however, that the Partnership shall not incur any such Debt if any Partner would
be personally liable for the repayment of such Debt (unless such Partner
otherwise agrees).

 

(d)                       General Partner and Special Limited Partner Loans. The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by causing the Partnership to incur Debt with the General Partner and/or the
Special Limited Partner (each, a “General Partner Loan”) if (i) such Debt is, to
the extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the General Partner
or the Special Limited Partner, as applicable, the net proceeds of which are
loaned to the Partnership to provide such Additional Funds, or (ii) such Debt is
on terms and conditions no less favorable to the Partnership than would be
available to the Partnership from any third party; provided, however, that the
Partnership shall not incur any such Debt if any Partner would be personally
liable for the repayment of such Debt (unless such Partner otherwise agrees).

 

(e)                        Issuance of Securities by the Special Limited
Partner. The Special Limited Partner shall not issue any additional Common
Shares, Preferred Shares or New Securities unless the Special Limited Partner
contributes the cash proceeds or other consideration received from the issuance
of such additional Common Shares, Preferred Shares or New Securities (as the
case may be) and from the exercise of the rights contained in any such
additional New Securities to the Partnership in exchange for (x) in the case of
an issuance of Class A Shares, Partnership Class A Common Units, (y) in the case
of an issuance of Class B Shares, Partnership Class B Common Units or (z) in the
case of an issuance of Preferred Shares or New Securities, Partnership
Equivalent Units; provided, however, that notwithstanding the foregoing, the
Special Limited Partner may issue Common Shares, Preferred Shares or New
Securities (a) pursuant to Section 3.4 or Section 14.1(b), (b) pursuant to a
dividend or distribution (including any stock split) of Common Shares, Preferred
Shares or New Securities to all of the holders of Common Shares, Preferred
Shares or New Securities (as the case may be), (c) upon a conversion of Class B
Shares, (d) upon a conversion, redemption or exchange of Preferred Shares,
(e) upon a conversion, redemption, exchange or exercise of New Securities, or
(f) in connection with an acquisition of Partnership Units or a property or
other asset to be owned, directly or indirectly, by the Special Limited Partner.
In the event of any issuance of additional Common Shares, Preferred Shares or
New Securities by the Special Limited Partner, and the contribution to the
Partnership, by the Special Limited Partner, of the cash proceeds or other
consideration received from such issuance, the Partnership shall pay the Special
Limited Partner’s expenses associated with such issuance, including any
underwriting discounts or commissions. In the event that the Special Limited
Partner issues any additional Common Shares, Capital Shares or New Securities
and contributes the cash proceeds or other consideration received from the
issuance thereof to the Partnership, the Partnership is authorized to issue a
number of Partnership Common Units or Partnership Equivalent Units to the
Special Limited Partner equal to the number of Common Shares, Capital Shares or
New Securities so

 

26

--------------------------------------------------------------------------------


 

issued, divided by the Adjustment Factor then in effect, in accordance with this
Section 3.3(e) without any further act, approval or vote of any Partner or any
other Persons.

 

Section 3.4                                    Equity Plans.

 

(a)                       Stock Options Granted to Persons other than
Partnership Employees. If at any time or from time to time, in connection with
any Equity Plan, an option to purchase Class A Shares granted to a Person other
than a Partnership Employee is duly exercised, the following events will be
deemed to have occurred:

 

(i)             The Special Limited Partner, shall, as soon as practicable after
such exercise, make a Capital Contribution to the Partnership in an amount equal
to the exercise price paid to the Special Limited Partner by such exercising
party in connection with the exercise of such stock option.

 

(ii)          Notwithstanding the amount of the Capital Contribution actually
made pursuant to Section 3.4(a)(i), the Special Limited Partner shall be deemed
to have contributed to the Partnership as a Capital Contribution an amount equal
to the Value of a Class A Share as of the date of exercise multiplied by the
number of Class A Shares then being issued in connection with the exercise of
such stock option. In exchange for such Capital Contribution, the Partnership
shall issue a number of Partnership Class A Common Units to the Special Limited
Partner equal to the quotient of (a) the number of Class A Shares issued in
connection with the exercise of such stock option, divided by (b) the Adjustment
Factor then in effect.

 

(b)                       Stock Options Granted to Partnership Employees. If at
any time or from time to time, in connection with any Equity Plan, an option to
purchase Class A Shares granted to a Partnership Employee is duly exercised, the
following events will be deemed to have occurred:

 

(i)             The Special Limited Partner shall sell to the Partnership, and
the Partnership shall purchase from the Special Limited Partner, the number of
Class A Shares as to which such stock option is being exercised. The purchase
price per Class A Share for such sale of Class A Shares to the Partnership shall
be the Value of a Class A Share as of the date of exercise of such stock option.

 

(ii)          The Partnership shall sell to the Optionee (or if the Optionee is
an employee of a Partnership Subsidiary, the Partnership shall sell to such
Partnership Subsidiary, which in turn shall sell to the Optionee), for a cash
price per share equal to the Value of a Class A Share at the time of the
exercise, the number of Class A Shares equal to (a) the exercise price paid to
the Special Limited Partner by the exercising party in connection with the
exercise of such stock option divided by (b) the Value of a Class A Share at the
time of such exercise.

 

(iii)       The Partnership shall transfer to the Optionee (or if the Optionee
is an employee of a Partnership Subsidiary, the Partnership shall transfer to
such Partnership Subsidiary, which in turn shall transfer to the Optionee) at no
additional cost, as additional compensation, the number of Class A Shares equal
to the number of

 

27

--------------------------------------------------------------------------------


 

Class A Shares described in Section 3.4(b)(i) less the number of Class A Shares
described in Section 3.4(b)(ii).

 

(iv)      The Special Limited Partner shall, as soon as practicable after such
exercise, make a Capital Contribution to the Partnership of an amount equal to
all proceeds received (from whatever source, but excluding any payment in
respect of payroll taxes or other withholdings) by the Special Limited Partner
in connection with the exercise of such stock option. In exchange for such
Capital Contribution, the Partnership shall issue a number of Partnership
Class A Common Units to the Special Limited Partner equal to the quotient of
(a) the number of Class A Shares issued in connection with the exercise of such
stock option, divided by (b) the Adjustment Factor then in effect.

 

(c)                        Other Class A Shares Issued to Partnership Employees
Under Equity Plans. If at any time or from time to time, in connection with any
Equity Plan (other than in respect of the exercise of a stock option), any
Class A Shares are issued to a Partnership Employee (including any Class A
Shares that are subject to forfeiture in the event specified vesting conditions
are not achieved and any Class A Shares issued in settlement of a restricted
stock unit or similar award) in consideration for services performed for the
Partnership or a Partnership Subsidiary:

 

(i)             The Special Limited Partner shall issue such number of Class A
Shares as are to be issued to the Partnership Employee in accordance with the
Equity Plan;

 

(ii)          The following events will be deemed to have occurred: (a) the
Special Limited Partner shall be deemed to have sold such shares to the
Partnership (or if the Partnership Employee is an employee or other service
provider of a Partnership Subsidiary, to such Partnership Subsidiary) for a
purchase price equal to the Value of such shares, (b) the Partnership (or such
Partnership Subsidiary) shall be deemed to have delivered the shares to the
Partnership Employee, (c) the Special Limited Partner shall be deemed to have
contributed the purchase price to the Partnership as a Capital Contribution, and
(d) in the case where the Partnership Employee is an employee of a Partnership
Subsidiary, the Partnership shall be deemed to have contributed such amount to
the capital of the Partnership Subsidiary; and

 

(iii)       The Partnership shall issue to the Special Limited Partner a number
of Partnership Class A Common Units equal to the number of newly issued Class A
Shares divided by the Adjustment Factor then in effect in consideration for a
deemed Capital Contribution in an amount equal to (x) the number of newly issued
Partnership Class A Common Units, multiplied by (y) a fraction the numerator of
which is the Value of a Class A Share, and the denominator of which is the
Adjustment Factor then in effect.

 

(d)                       Other Class A Shares Issued to Persons other than
Partnership Employees Under Equity Plans. If at any time or from time to time,
in connection with any Equity Plan (other than in respect of the exercise of a
stock option), any Class A Shares are issued to a Person other than a
Partnership Employee (including any Class A Shares that are

 

28

--------------------------------------------------------------------------------


 

subject to forfeiture in the event specified vesting conditions are not achieved
and any Class A Shares issued in settlement of a restricted stock unit or
similar award) in consideration for services performed for the Special Limited
Partner, the General Partner, the Partnership or a Partnership Subsidiary:

 

(i)             The Special Limited Partner shall issue such number of Class A
Shares as are to be issued to such Person in accordance with the Equity Plan;
and

 

(ii)          The Special Limited Partner shall be deemed to have contributed
the Value of such Class A Shares to the Partnership as a Capital Contribution,
and the Partnership shall issue to the Special Limited Partner a number of newly
issued Partnership Class A Common Units equal to the number of newly issued
Class A Shares divided by the Adjustment Factor then in effect.

 

(e)                        Future Stock Incentive Plans. Nothing in this
Agreement shall be construed or applied to preclude or restrain the General
Partner or the Special Limited Partner from adopting, modifying or terminating
stock incentive plans for the benefit of employees or directors of or other
service providers to the General Partner, the Special Limited Partner, the
Partnership or any of their Affiliates. The Partners acknowledge and agree that,
in the event that any such plan is adopted, modified or terminated by the
General Partner or the Special Limited Partner, amendments to this Section 3.4
may become necessary or advisable and that any approval or Consent to any such
amendments shall be deemed granted by each Partner.

 

(f)                         Issuance of Partnership Common Units. The
Partnership is expressly authorized to issue Partnership Common Units in the
numbers specified in this Section 3.4 without any further act, approval or vote
of any Partner or any other Persons.

 

Section 3.5                                    Stock Incentive Plan or Other
Plan. Except as may otherwise be provided in this Article III, all amounts
received by the Special Limited Partner in respect of any stock incentive or
other stock or subscription plan or agreement, either (a) shall be utilized by
the Special Limited Partner to effect open market purchases of Class A Shares,
or (b) if the Special Limited Partner elects instead to issue new Class A Shares
with respect to such amounts, shall be contributed by the Special Limited
Partner to the Partnership in exchange for additional Partnership Common Units.
Upon such contribution, the Partnership will issue to the Special Limited
Partner a number of Partnership Common Units equal to the number of newly issued
Class A Shares divided by the Adjustment Factor then in effect.

 

Section 3.6                                    No Interest; No Return. No
Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.

 

Section 3.7                                    Conversion or Redemption of
Preferred Shares and Common Shares.

 

(a)                       Conversion of Preferred Shares. If, at any time, any
Preferred Shares are converted or exchanged into Common Shares, in whole or in
part, then an equal number of Partnership Equivalent Units held by the Special
Limited Partner that correspond to the class or

 

29

--------------------------------------------------------------------------------


 

series of Preferred Shares so converted or exchanged shall automatically be
converted or exchanged into a number of Partnership Common Units equal to the
quotient of (i) the number of Common Shares issued upon such conversion or
exchange divided by (ii) the Adjustment Factor then in effect.

 

(b)                       Redemption of Preferred Shares. If, at any time, any
Preferred Shares are redeemed, repurchased or otherwise acquired (whether by
exercise of a put or call, automatically or by means of another arrangement) by
the Special Limited Partner for cash, then, immediately prior to such
redemption, repurchase or acquisition of Preferred Shares, the Partnership shall
purchase an equal number of Partnership Equivalent Units held by the Special
Limited Partner that correspond to the class or series of Preferred Shares so
redeemed, repurchased or acquired upon the same terms and for the same price per
Partnership Equivalent Unit, as such Preferred Shares are redeemed, repurchased
or acquired.

 

(c)                        Redemption, Repurchase or Forfeiture of Common
Shares. If, at any time, any Common Shares are redeemed, repurchased or
otherwise acquired (whether by exercise of a put or call, upon forfeiture of any
award granted under any Equity Plan, automatically or by means of another
arrangement) by the Special Limited Partner, then, immediately prior to such
redemption, repurchase or acquisition of Common Shares, the Partnership shall
redeem a number of Partnership Common Units held by the Special Limited Partner
equal to the quotient of (i) the number of Common Shares so redeemed,
repurchased or acquired, divided by (ii) the Adjustment Factor then in effect,
such redemption, repurchase or acquisition to be upon the same terms and for the
same price per Partnership Common Unit (after giving effect to application of
the Adjustment Factor) as such Common Shares are redeemed, repurchased or
acquired.

 

(d)                       Conversion of Class B Shares. If, at any time, any
Class B Shares are converted into Class A Shares, in whole or in part, then an
equal percentage of the then outstanding Partnership Class B Common Units, or
fractions thereof, shall automatically be converted into a number of Partnership
Class A Common Units equal to the quotient of (i) the number of Class A Shares
issued upon such conversion divided by (ii) the Adjustment Factor then in
effect.

 

Section 3.8                                    Other Contribution Provisions. In
the event that any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, such transaction
shall be treated by the Partnership and the affected Partner as if the
Partnership had compensated such Partner in cash and such Partner had
contributed the cash to the capital of the Partnership in accordance with the
principles promulgated in proposed Regulations section 1.704-1. In addition,
with the consent of the General Partner, one or more Partners (including the
Special Limited Partner) may enter into contribution agreements with the
Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.

 

30

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DISTRIBUTIONS

 

Section 4.1                                    Requirement and Characterization
of Distributions. Subject to the terms of any Partnership Unit Designation that
provides for a class or series of Partnership Preferred Units with a preference
with respect to the payment of distributions, the General Partner shall cause
the Partnership to distribute quarterly all, or such portion as the General
Partner may determine, of the Available Cash generated by the Partnership during
such quarter to the Holders of Partnership Common Units in accordance with their
respective Percentage Interests of Partnership Common Units on such Partnership
Record Date. Subject to the terms of any Partnership Unit Designation,
distributions payable with respect to any Partnership Units that were not
outstanding during the entire quarterly period in respect of which any
distribution is made (other than any Partnership Units issued to the Special
Limited Partner in connection with the issuance of Common Shares or Capital
Shares by the Special Limited Partner) shall be prorated based on the portion of
the period that such Partnership Units were outstanding. Notwithstanding the
foregoing, the General Partner, in its sole and absolute discretion, may cause
the Partnership to distribute Available Cash, or such portion as the General
Partner may determine, to the Holders on a more or less frequent basis than
quarterly.

 

Section 4.2                                    Tax Distributions.
Notwithstanding any provision in this Agreement to the contrary, for each
Partnership Year, the Partnership shall use commercially reasonable efforts to
make a distribution or distributions to the Partners of such amounts as may be
necessary to allow the Partners to pay their Annual Income Tax Liability with
respect to the calendar year. All distributions made to Partners pursuant to
this Section 4.2 shall be treated as advance distributions and shall be taken
into account in determining the amount subsequently distributable to Partners
under Section 4.1. For the avoidance of doubt, all distributions made pursuant
to this Section 4.2 shall be made on a pro rata basis in accordance with
Percentage Interests.

 

Section 4.3                                    Distributions in Kind. No Holder
may demand to receive property other than cash as provided in this Agreement.
The General Partner may cause the Partnership to make a distribution in kind of
Partnership assets to the Holders, and such assets shall be distributed in such
a fashion as to ensure that the fair market value is distributed and allocated
in accordance with Articles IV, V and IX.

 

Section 4.4                                    Amounts Withheld. All amounts
withheld pursuant to the Code or any provisions of any state or local tax law
and Section 9.4 with respect to any allocation, payment or distribution to any
Holder shall be treated as amounts paid or distributed to such Holder pursuant
to Section 4.1 for all purposes under this Agreement.

 

Section 4.5                                    Distributions upon Liquidation.
Notwithstanding the other provisions of this Article IV, upon the occurrence of
a Liquidating Event, the assets of the Partnership shall be distributed to the
Holders in accordance with Section 12.3.

 

Section 4.6                                    Distributions to Reflect
Additional Partnership Units. In the event that the Partnership issues
additional Partnership Units pursuant to the provisions of Article III, subject
to the rights of any Holder set forth in a Partnership Unit Designation, the
General Partner is hereby authorized to make such revisions to this Article IV
and to Article V as it determines are necessary or desirable to reflect the
issuance of such additional Partnership Units, including making preferential
distributions to certain classes of Partnership Units.

 

31

--------------------------------------------------------------------------------


 

Section 4.7                                    Restricted Distributions.
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder if such distribution would violate the
Act or other applicable law.

 

ARTICLE V

 

ALLOCATIONS

 

Section 5.1                                    Timing and Amount of Allocations
of Net Income and Net Loss. Net Income and Net Loss of the Partnership shall be
determined and allocated with respect to each Fiscal Year as of the end of each
such year. Except as otherwise provided in this Article V, and subject to
Section 10.6(c), an allocation to a Holder of a share of Net Income or Net Loss
shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.

 

Section 5.2                                    General Allocations. Subject to
Section 10.6(c), Net Income and Net Loss shall be allocated to each of the
Holders as follows:

 

(a)                       Adjustment Amounts, if any, will be allocated among
the Partners in a manner and in such amounts as determined in the General
Partner’s sole discretion, and, if no contrary determination is made in a manner
that will cause the Capital Accounts of the Partners (including Holders of
Profits Interest Units) to be in accordance with their respective Percentage
Interests;

 

(b)                       remaining Net Income will be allocated to Holders of
Partnership Preferred Units in accordance with and subject to the terms of the
Partnership Unit Designation applicable to such Partnership Preferred Units;

 

(c)                        remaining Net Income will be allocated to the Holders
of Partnership Common Units in accordance with their respective Percentage
Interests at the end of each Fiscal Year;

 

(d)                       subject to the terms of any Partnership Unit
Designation, Net Loss will be allocated to the Holders of Partnership Common
Units in accordance with their respective Percentage Interests at the end of
each Fiscal Year; and

 

(e)                        for purposes of this Section 5.2, the Percentage
Interests of the Holders of Partnership Common Units shall be calculated based
on a denominator equal to the aggregate Partnership Common Units outstanding as
of the date of determination.

 

Section 5.3                                    Additional Allocation Provisions.
Notwithstanding the foregoing provisions of this Article V:

 

(a)                       Special Allocations Regarding Partnership Preferred
Units. If any Partnership Preferred Units are redeemed pursuant to
Section 3.7(b) (treating a full liquidation of the General Partner’s Partnership
Interest or of such Special Limited Partner’s Partnership Interest for purposes
of this Section 5.3(a) as including a redemption of any then outstanding

 

32

--------------------------------------------------------------------------------


 

Partnership Preferred Units pursuant to Section 3.7(b)), for the Fiscal Year
that includes such redemption (and, if necessary, for subsequent Fiscal Years)
(a) gross income and gain (in such relative proportions as the General Partner
shall determine) shall be allocated to the holder(s) of such Partnership
Preferred Units to the extent that the Redemption Amounts paid or payable with
respect to the Partnership Preferred Units so redeemed (or treated as redeemed)
exceeds the aggregate Capital Account Balances (net of liabilities assumed or
taken subject to by the Partnership) per Partnership Preferred Unit allocable to
the Partnership Preferred Units so redeemed (or treated as redeemed) and
(b) deductions and losses (in such relative proportions as the General Partner
shall determine) shall be allocated to the holder(s) of such Partnership
Preferred Units to the extent that the aggregate Capital Account Balances (net
of liabilities assumed or taken subject to by the Partnership) per Partnership
Preferred Unit allocable to the Partnership Preferred Units so redeemed (or
treated as redeemed) exceeds the Redemption Amount paid or payable with respect
to the Partnership Preferred Units so redeemed (or treated as redeemed).

 

(b)                       Regulatory Allocations.

 

(i)                         Minimum Gain Chargeback. Except as otherwise
provided in Regulations section 1.704-2(f), notwithstanding the provisions of
Section 5.2, or any other provision of this Article V, if there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, each Holder shall
be specially allocated items of Partnership income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Holder’s
share of the net decrease in Partnership Minimum Gain, as determined under
Regulations section 1.704-2(g)(2). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Holder pursuant thereto. The items to be allocated shall be determined
in accordance with Regulations sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 5.3(b)(i) is intended to comply with the minimum gain chargeback
requirement in Regulations section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(ii)                      Partner Nonrecourse Debt Minimum Gain Chargeback.
Except as otherwise provided in Regulations section 1.704-2(i)(4) or in
Section 5.3(b)(i), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Holder
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt (determined in accordance with Regulations section
1.704-2(i)(5)) as of the beginning of the Fiscal Year shall be specially
allocated items of Partnership income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Holder’s
respective share of the net decrease in Partner Minimum Gain attributable to
such Partner Nonrecourse Debt. A Holder’s share of the net decrease in Partner
Minimum Gain shall be determined in accordance with Regulations section
1.704-2(i)(4); provided that a Holder shall not be subject to this provision to
the extent that an exception is provided by Regulations section
1.704-2(i)(4) and any IRS revenue rulings, revenue procedures, or notices issued
with respect thereto. Allocations pursuant to this Section 5.3(b)(ii) shall be
made in proportion to the respective amounts required to be allocated to each
Holder pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 5.3(b)(ii) is intended to comply with the

 

33

--------------------------------------------------------------------------------


 

minimum gain chargeback requirement in Regulations section 1.704-2(i) and shall
be interpreted consistently therewith.

 

(iii)                   Nonrecourse Deductions and Partner Nonrecourse
Deductions. Any Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Holders in accordance with their respective Percentage
Interests. Any Partner Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations section 1.704-2(i).

 

(iv)                  Qualified Income Offset. If any Holder unexpectedly
receives an adjustment, allocation or distribution described in Regulations
section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations section
1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient to
eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 5.3(b)(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article V have been tentatively made as if
this Section 5.3(b)(iv) were not in the Agreement. It is intended that this
Section 5.3(b)(iv) comply with the qualified income offset requirement in
Regulations section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

(v)                     Gross Income Allocation. In the event that any Holder
has a deficit Capital Account at the end of any Fiscal Year that is in excess of
the sum of (1) the amount (if any) that such Holder is obligated to restore to
the Partnership upon complete liquidation of such Holder’s Partnership Interest
(including, the Holder’s interest in outstanding Partnership Preferred Units and
other Partnership Units) and (2) the amount that such Holder is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2 (g)(1) and 1.704-2(i)(5), each such Holder shall be specially
allocated items of Partnership income and gain in the amount of such excess to
eliminate such deficit as quickly as possible, provided that an allocation
pursuant to this Section 5.3(b)(v) shall be made if and only to the extent that
such Holder would have a deficit Capital Account in excess of such sum after all
other allocations provided in this Article V have been tentatively made as if
this Section 5.3(b)(v) and Section 5.3(b)(iv) were not in the Agreement.

 

(vi)                  Limitation on Allocation of Net Loss. To the extent that
any allocation of Net Loss (or items of loss) would cause or increase an
Adjusted Capital Account Deficit as to any Holder, such allocation of Net Loss
(or items of loss) shall be reallocated (x) first, among the other Holders of
Partnership Common Units in accordance with their respective Percentage
Interests, and (y) thereafter, among the Holders of other Partnership Units, as
determined by the General Partner, subject to the limitations of this
Section 5.3(b)(vi).

 

34

--------------------------------------------------------------------------------


 

(vii)               Section 754 Adjustment. To the extent that an adjustment to
the adjusted tax basis of any Partnership asset pursuant to Code section
734(b) or Code section 743(b) is required, pursuant to Regulations section
1.704-1(b)(2)(iv)(m)(2) or Regulations section 1.704-1(b)(2) (iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Holder of Partnership Common Units in complete liquidation of
its interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Holders of Partnership Common
Units in accordance with their respective Percentage Interests in the event that
Regulations section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom
such distribution was made in the event that Regulations section
1.704-1(b)(2)(iv)(m)(4) applies.

 

(viii)            Curative Allocations. The allocations set forth in Sections
5.3(b)(i), (ii), (iii), (iv), (v), (vi) and (vii) (the “Regulatory Allocations”)
are intended to comply with certain regulatory requirements, including the
requirements of Regulations sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 5.1, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Partnership Common Units so that to the extent possible without
violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Partnership Common Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.

 

(c)                        Special Allocations Upon Liquidation. Notwithstanding
any provision in this Article V to the contrary, in the event that the
Partnership disposes of all or substantially all of its assets in a transaction
that will lead to a liquidation of the Partnership pursuant to Article XII, then
any Net Income or Net Loss realized in connection with such transaction and
thereafter (and, if necessary, constituent items of income, gain, loss and
deduction) shall be specially allocated for such Fiscal Year or a later Fiscal
Year (and to the extent permitted by Code section 761(c), for the immediately
preceding Fiscal Year) among the Holders as required so as to cause liquidating
distributions pursuant to Section 12.3(a)(iii) to be made in the same amounts
and proportions as would have resulted had such distributions instead been made
pursuant to Article IV.

 

(d)                       Allocation of Excess Nonrecourse Liabilities. For
purposes of determining a Holder’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations section
1.752-3(a)(3), each Holder’s respective interest in Partnership profits shall be
equal to such Holder’s Percentage Interest with respect to Partnership Common
Units.

 

Section 5.4                                    Tax Allocations.

 

(a)                       In General. Except as otherwise provided in this
Section 5.4, for income tax purposes under the Code and the Regulations each
Partnership item of income, gain,

 

35

--------------------------------------------------------------------------------


 

loss and deduction (collectively, “Tax Items”) shall be allocated among the
Holders in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Sections 5.2 and 5.3.

 

(b)                       Section 704(c) Allocations. Notwithstanding
Section 5.4(a), Tax Items with respect to an Asset that is contributed to the
Partnership with a Gross Asset Value that varies from its basis in the hands of
the contributing Partner immediately preceding the date of contribution shall be
allocated among the Holders for income tax purposes pursuant to Regulations
promulgated under Code section 704(c) so as to take into account such variation.
The Partnership shall account for such variation under the traditional method as
described in Regulations section 1.704-3(b) or under any method approved under
Code section 704(c) and the applicable Regulations as chosen by the General
Partner. In the event that the Gross Asset Value of any partnership asset is
adjusted pursuant to subsection (b) of the definition of “Gross Asset Value”
(provided in Section 1.1), subsequent allocations of Tax Items with respect to
such asset shall take account of the variation, if any, between the adjusted
basis of such asset and its Gross Asset Value in the same manner as under Code
section 704(c) and the applicable Regulations and using the method chosen by the
General Partner. Notwithstanding anything to the contrary in this Agreement, if
the Partnership issues any noncompensatory options as defined in Regulations
section 1.721-2 and a Partner receives an interest in the Partnership pursuant
to the exercise of such an option, the Partnership shall make such allocations
and adjustments to the Partners’ Capital Accounts as are required to comply with
Regulations section 1.704-1.

 

ARTICLE VI

 

OPERATIONS

 

Section 6.1                                    Management.

 

(a)                       The General Partner shall have full, exclusive and
complete discretion to manage and control the business and affairs of the
Partnership, to make all decisions affecting the business and affairs of the
Partnership and to do or cause to be done any and all acts, at the expense of
the Partnership, as it deems necessary or appropriate to accomplish the purposes
and direct the affairs of the Partnership. The General Partner shall have the
exclusive power and authority to bind the Partnership, except and to the extent
that such power is expressly delegated in writing to any other Person by the
General Partner, and such delegation shall not cause the General Partner to
cease to be a Partner or the General Partner of the Partnership. The General
Partner shall be an agent of the Partnership’s business, and the actions of the
General Partner taken in such capacity and in accordance with this Agreement
shall bind the Partnership. The General Partner shall at all times be a Partner
of the Partnership. The General Partner shall constitute a “general partner”
under the Act. Notwithstanding any provision of this Agreement, the Partnership,
and the General Partner on behalf of the Partnership, may enter into and perform
any document without any vote or consent of any other Person. No Limited Partner
or Assignee (other than in its separate capacity as the General Partner, any of
its Affiliates or any member, officer or employee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such

 

36

--------------------------------------------------------------------------------


 

business by the General Partner, any of its Affiliates or any member, officer or
employee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement. The
General Partner may not be removed by the Partners, with or without cause,
except with the consent of the Special Limited Partner.

 

(b)                       The determination as to any of the following matters,
made by or at the direction of the General Partner consistent with the Act and
this Agreement, shall be final and conclusive and shall be binding upon the
Partnership and every Limited Partner: the amount of assets at any time
available for distribution or the redemption of Partnership Common Units or
Partnership Preferred Units; the amount and timing of any distribution; any
determination to redeem Tendered Units; the amount, purpose, time of creation,
increase or decrease, alteration or cancellation of any reserves or charges and
the propriety thereof (whether or not any obligation or liability for which such
reserves or charges shall have been created shall have been paid or discharged);
the fair value, or any sale, bid or asked price to be applied in determining the
fair value, of any asset owned or held by the Partnership; any matter relating
to the acquisition, holding and disposition of any assets by the Partnership; or
any other matter relating to the business and affairs of the Partnership or
required or permitted by applicable law, this Agreement or otherwise to be
determined by the General Partner.

 

(c)                        The General Partner may also, from time to time,
appoint such officers and establish such management and/or advisory boards or
committees of the Partnership as the General Partner deems necessary or
advisable, each of which shall have such powers, authority and responsibilities
as are delegated in writing by the General Partner from time to time. Each such
officer and/or board or committee member shall serve at the pleasure of the
General Partner.

 

(d)                       Except as otherwise expressly provided in this
Agreement or required by any non-waivable provision of the Act or other
applicable law, no Partner other than the General Partner shall (a) have any
right to vote on or consent to any other matter, act, decision or document
involving the Partnership or its business, or (b) take part in the day-to-day
management, or the operation or control, of the business and affairs of the
Partnership. Without limiting the generality of the foregoing, the General
Partner may cause the Partnership, without the consent or approval of any other
Partner, to enter into any of the following in one or a series of related
transactions: (i) any merger, (ii) any acquisition, (iii) any consolidation,
(iv) any sale, lease or other transfer or conveyance of assets, (v) any
recapitalization or reorganization of outstanding securities, (vi) any merger,
sale, lease, spin-off, exchange, transfer or other disposition of a subsidiary,
division or other business, (vii) any issuance of debt or equity securities
(subject to any limitations expressly provided for herein) or (viii) any
incurrence of indebtedness. Except to the extent expressly delegated in writing
by the General Partner, no Limited Partner or Person other than the General
Partner shall be an agent for the Partnership or have any right, power or
authority to transact any business in the name of the Partnership or to act for
or on behalf of or to bind the Partnership.

 

(e)                        Only the General Partner may commence a voluntary
case on behalf of, or an involuntary case against, the Partnership under a
chapter of Title 11 U.S.C. by the filing of a “petition” (as defined in 11
U.S.C. 101(42)) with the United States Bankruptcy Court. Any

 

37

--------------------------------------------------------------------------------


 

such petition filed by any other Partner, to the fullest extent permitted by
applicable law, shall be deemed an unauthorized and bad faith filing and all
parties to this Agreement shall use their best efforts to cause such petition to
be dismissed.

 

(f)                         It is anticipated that the General Partner’s primary
business activities shall be focused on the operation of the Moelis Entities.
Subject to the foregoing and any additional limitations contained in any
constituent agreement(s) of any other Moelis Entity, the Partners acknowledge
and agree that, subject to the terms of any other employment, consulting or
similar arrangements or engagement with the Partnership, the General Partner, or
any Affiliate of either of them: (i) any Limited Partner may engage or invest in
any other business, activity or opportunity of any nature, independently or with
others; (ii) neither the Partnership nor any Partner (in its capacity as such)
shall have any right to participate in any manner in such engagement or
investment, or the profits or income earned or derived therefrom; and (iii) the
pursuit of such activities by any such Partner shall not be deemed in violation
of breach of this Agreement or any obligation or duty owed by such Partner to
the Partnership or the other Partners.

 

(g)                        Subject to the rights of any Holder set forth in a
Partnership Unit Designation and Section 6.1(h), the General Partner shall have
the power, without the Consent of the Partners or the consent or approval of any
Limited Partner, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

 

(i)             to add to the obligations of the General Partner or surrender
any right or power granted to the General Partner or any Affiliate of the
General Partner for the benefit of the Limited Partners;

 

(ii)          to reflect the admission, substitution or withdrawal of Partners,
the Transfer of any Partnership Interest or the termination of the Partnership
in accordance with this Agreement, and to amend the Register in connection with
such admission, substitution, withdrawal or Transfer;

 

(iii)       to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(iv)      to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 

(v)         to modify either or both of the manner in which items of Net Income
or Net Loss are allocated pursuant to Article V or the manner in which Capital
Accounts are adjusted, computed, or maintained (but in each case only to the
extent set forth in the definition of “Capital Account” or Section 4.6 or as
contemplated by the Code or the Regulations);

 

38

--------------------------------------------------------------------------------


 

(vi)      to reflect the issuance of additional Partnership Interests in
accordance with Article III;

 

(vii)                                                   to set forth or amend
the designations, preferences, conversion or other rights, voting powers,
restrictions, limitations as to distributions, qualifications or terms or
conditions of redemption of any additional Partnership Units issued pursuant to
Article III;

 

(viii)                                                if the Partnership is the
Surviving Partnership in any Termination Transaction, to modify Section 14.1 or
any related definitions to provide the holders of interests in such Surviving
Partnership rights that are consistent with Section 10.7(b)(v); and

 

(ix)      to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the Special
Limited Partner and which does not violate Section 6.1(h).

 

(h)                       Notwithstanding Article XIII, this Agreement shall not
be amended, and no action may be taken by the General Partner, without the
consent of each Partner, if any, adversely affected thereby, if such amendment
or action would (i) convert a Limited Partner into a general partner of the
Partnership (except as a result of the Limited Partner becoming the General
Partner pursuant to Sections 11.1 or 12.2(c) of this Agreement), (ii) modify the
limited liability of a Limited Partner or increase the obligation of a Limited
Partner to make a Capital Contribution to the Partnership, (iii) adversely alter
the rights of any Partner to receive the distributions to which such Partner is
entitled pursuant to Article IV or Section 12.3(a)(iii), or alter the
allocations specified in Article V (except, in any case, as permitted pursuant
to Sections 3.2, 4.6 and 6.1(g)), (iv) alter or modify in a manner that
adversely affects any Partner the Redemption rights, Cash Amount or Class A
Shares Amount as set forth in Section 14.1, or amend or modify any related
definitions (except for amendments to this Agreement or other actions that
provide rights consistent with Section 10.7(b)(v)), (v) would convert the
Partnership into a corporation (other than in connection with a Termination
Transaction) or (vi) amend this Section 6.1(h); provided, however, that, with
respect to clauses (iii), (iv), (v) and (vi), the consent of any individual
Partner adversely affected shall not be required for any amendment or action
that affects all Partners holding the same class or series of Partnership Units
on a uniform or pro rata basis, if approved by a Majority in Interest of the
Partners of such class or series. Further, no amendment may alter the
restrictions on the General Partner’s authority set forth elsewhere in this
Section 6.1 without the consent specified therein. Any such amendment or action
consented to by any Partner shall be effective as to that Partner,
notwithstanding the absence of such consent by any other Partner.

 

Section 6.2                                    Compensation and Reimbursement.

 

(a)                       The General Partner shall not receive any fees from
the Partnership for its services in administering the Partnership, except as
otherwise provided herein (including the provisions of Articles IV and V
regarding distributions, payments and allocations to which it may be entitled in
its capacity as the General Partner).

 

39

--------------------------------------------------------------------------------


 

(b)                       Subject to Section 6.2(c), the Partnership shall be
liable for, and shall reimburse the General Partner and the Special Limited
Partner, as applicable, on a monthly basis, or such other basis as the General
Partner may determine, for all sums expended in connection with the
Partnership’s business, including (i) expenses relating to the ownership of
interests in and management and operation of, or for the benefit of, the
Partnership, (ii) compensation of officers and employees of the Special Limited
Partner, the General Partner or the Partnership, including payments under future
compensation plans of the Special Limited Partner, the General Partner or the
Partnership that may provide for stock units, or phantom stock, pursuant to
which employees of the Special Limited Partner, the General Partner or the
Partnership will receive payments based upon dividends on or the value of
Class A Shares, (iii) director fees and expenses, (iv) all costs and expenses of
the Special Limited Partner being a public company, including costs of filings
with the SEC, reports and other distributions to its stockholders, (v) all
organizational and operational expenses reasonably incurred by Moelis & Company
Partner Holdings LP, a Delaware limited partnership, or its general partner (in
such capacity), including all payments, advances and other expenses in
connection with any indemnity or similar obligation of Moelis & Company Partner
Holdings LP and (vi) all organizational and operational expenses reasonably
incurred by Moelis Non-US Employee Holdings LP, a Delaware limited partnership,
or its general partner (in such capacity), including all payments, advances and
other expenses in connection with any indemnity of similar obligation of Moelis
Non-US Employee Holdings LP, and relating to the Class A Shares held by the
Moelis Non-US Employee Holdings LP; provided, however, that the amount of any
reimbursement shall be reduced by any interest earned by the General Partner or
the Special Limited Partner with respect to bank accounts or other instruments
or accounts held by it on behalf of the Partnership as permitted pursuant to
Section 6.3. Such reimbursements shall be in addition to any reimbursement of
the General Partner and the Special Limited Partner as a result of
indemnification pursuant to Section 6.6.

 

(c)                        To the extent practicable, Partnership expenses shall
be billed directly to and paid by the Partnership and reimbursements to the
General Partner, the Special Limited Partner or any of their respective
Affiliates by the Partnership pursuant to this Section 6.2 shall be treated as
“guaranteed payments” within the meaning of Code section 707(c) (unless
otherwise required by the Code and the Regulations).

 

Section 6.3                                    Outside Activities.

 

(a)                       Neither the General Partner nor the Special Limited
Partner shall directly or indirectly enter into or conduct any business, other
than in connection with, (a) with respect to the General Partner, the ownership,
acquisition and disposition of Partnership Interests, (b) with respect to the
General Partner, the management of the business of the Partnership, (c) with
respect to the Special Limited Partner, its operation as a reporting company
with a class (or classes) of securities registered under the Exchange Act,
(d) with respect to the Special Limited Partner, the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests, (e) financing or refinancing of any type related to the
Partnership or its assets or activities, and (f) such activities as are
incidental thereto. Nothing contained herein shall be deemed to prohibit the
General Partner from executing guarantees of Partnership debt for which it would
otherwise be liable in its capacity as General Partner. The

 

40

--------------------------------------------------------------------------------


 

General Partner and any Affiliates of the General Partner may acquire
Partnership Interests and shall be entitled to exercise all rights of a Limited
Partner relating to such Partnership Interests.

 

(b)                       Subject to any agreements entered into pursuant to
Section 6.4 and any other agreements entered into by a Limited Partner or any of
its Affiliates with the General Partner, the Partnership or a Subsidiary
(including any employment agreement), any Limited Partner and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or stockholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. Subject to such agreements, none of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person
(other than the General Partner or the Special Limited Partner, to the extent
expressly provided herein), and such Person shall have no obligation pursuant to
this Agreement, subject to Section 6.4 and any other agreements entered into by
a Limited Partner or its Affiliates with the General Partner, the Partnership or
a Subsidiary, to offer any interest in any such business ventures to the
Partnership, any Limited Partner, or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.

 

Section 6.4                                    Transactions with Affiliates.

 

(a)                       The Partnership may lend or contribute funds or other
assets to the Special Limited Partner and its Subsidiaries or other Persons in
which the Special Limited Partner has an equity investment, and such Persons may
borrow funds from the Partnership, on terms and conditions no less favorable to
the Partnership in the aggregate than would be available from unaffiliated third
parties as determined by the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Partner or any other Person. It is
expressly acknowledged and agreed by each Partner that the Special Limited
Partner may (i) borrow funds from the Partnership in order to redeem, at any
time or from time to time, options or warrants previously or hereafter issued by
the Special Limited Partner, (ii) put to the Partnership, for cash, any rights,
options, warrants or convertible or exchangeable securities that the Special
Limited Partner may desire or be required to purchase or redeem or (iii) borrow
funds from the Partnership to acquire assets that will be contributed to the
Partnership for Partnership Units.

 

(b)                       Except as provided in Section 6.3, the Partnership may
transfer assets to joint ventures, limited liability companies, partnerships,
corporations, business trusts or other business entities in which it is or
thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law.

 

(c)                        The General Partner, the Special Limited Partner and
their respective Affiliates may sell, transfer or convey any property to the
Partnership, directly or indirectly, on terms and conditions no less favorable
to the Partnership in the aggregate than would be available from unaffiliated
third parties as determined by the General Partner.

 

41

--------------------------------------------------------------------------------


 

(d)                       The General Partner or the Special Limited Partner may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, the Special Limited Partner, Subsidiaries of the Partnership or any
Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of the General Partner, the Special Limited Partner,
the Partnership or any of the Partnership’s Subsidiaries.

 

Section 6.5                                    Liability of Partners.

 

(a)                       Neither the General Partner or the Special Limited
Partner nor officers and directors of either of the foregoing shall be liable to
the Partnership or to any Partner for any losses sustained or liabilities
incurred as a result of any act or omission of such Person or such other Person
if the act or failure to act of such Person or such other Person was in good
faith, within the scope of such Person’s authority, and in a manner it believed
to be in, or not contrary to, the best interests of the Partnership.

 

(b)                       The General Partner, the Special Limited Partner and
all officers and directors of either of the foregoing shall at all times act in
a manner that is consistent with its implied contractual covenant of good faith
and fair dealing. So long as the General Partner, the Special Limited Partner or
such officer or director, as applicable, acts in a manner consistent with the
implied contractual covenant of good faith and fair dealing and with the express
provisions of this Agreement, such Person shall not be in breach of any duties
(including fiduciary duties) in respect of the Partnership and/or any Partner
otherwise applicable at law or in equity. The provisions of this Agreement, to
the extent that they expand, restrict or eliminate the duties and liabilities of
such Persons otherwise existing at law or in equity, are agreed by the Partners
to replace fully and completely such other duties and liabilities of such
Persons. Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner, the Special Limited Partner or any officers or directors of either of
the foregoing is permitted or required to make a decision or take an action
(i) in its “sole discretion” or “discretion” or under a similar grant of
authority or latitude, in making such decisions, such Person shall be entitled
to take into account its own interests as well as the interests of the Partners
as a whole or (ii) in its “good faith” or under another expressed standard, such
Person shall act under such express standard and shall not be subject to any
other or different standards.

 

(c)                        The General Partner may consult with legal counsel,
accountants and financial or other advisors, and any act or omission suffered or
taken by the General Partner on behalf of the Partnership or in furtherance of
the interests of the Partnership in good faith in reliance upon and in
accordance with the advice of such counsel, accountants or financial or other
advisors (including a financial advisory Affiliates of the General Partner, the
Partnership or the Special Limited Partner) will be full justification for any
such act or omission, and the General Partner will be fully protected in so
acting or omitting to act so long as such counsel or accountants or financial or
other advisors were selected with reasonable care.

 

42

--------------------------------------------------------------------------------


 

Section 6.6            Indemnification.

 

(a)        The Partnership shall indemnify and hold harmless each Indemnitee
(and such person’s heirs, successors, assigns, executors or administrators) to
the full extent permitted by law from and against any and all losses, claims,
damages, liabilities, expenses (including reasonable attorney’s fees and other
legal fees and expenses), judgments, fines, settlements and other amounts of any
nature whatsoever, known or unknown, liquid or illiquid (collectively,
“Liabilities”) arising from any and any threatened, pending or completed claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, and whether formal or informal, including appeals (“Actions”), in
which such Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, by reason of the fact that such Indemnitee is or was the
General Partner, the Special Limited Partner or an officer or director of either
of the foregoing if (i) the Indemnitee acted in good faith, within the scope of
such Indemnitee’s authority, and in a manner it believed to be in, or not
contrary to, the best interests of the Partnership, (ii) the Action was not
initiated by the Indemnitee (other than an action to enforce such Indemnitee’s
rights to indemnification or advance of expenses under this Section 6.6) and
(iii) the Indemnitee has not been established by a final judgment of a court of
competent jurisdiction to be liable to the Partnership. The termination of an
action, suit or proceeding by judgment, order, settlement, or upon a plea of
nolo contendere or its equivalent, shall not, in and of itself, create a
presumption or otherwise constitute evidence that the Indemnitee acted in a
manner contrary to that specified in clauses (i), (ii), (iii) or (iv) above.
Notwithstanding the foregoing, an Indemnitee shall look to the applicable Moelis
Entity first in respect of any indemnification claim hereunder (or any advances
sought in connection therewith).

 

(b)        Expenses incurred by an Indemnitee in defending any Action, subject
to this Section 6.6 shall be advanced by the Partnership prior to the final
disposition of such Action upon receipt by the Partnership of a written
commitment by or on behalf of the Indemnitee to repay such amount if it shall be
determined that such Indemnitee is not entitled to be indemnified as authorized
in this Section 6.6.

 

(c)        Any indemnification obligations of the Partnership arising under this
Section 6.6 shall be satisfied out of any Partnership assets (including any
amounts otherwise currently or subsequently distributable to any Partner(s)).

 

(d)        The provisions of this Section 6.6 are for the benefit of the
Indemnitees and shall not be deemed to create any rights for the benefit of any
other Person.

 

(e)        The right to indemnification provided hereby shall not be exclusive
of, and shall not affect, any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns, executors and administrators of the
Indemnitee unless otherwise provided in a written agreement with such Indemnitee
or in the writing pursuant to which such Indemnitee is indemnified.

 

(f)        To the fullest extent permitted by applicable law, the Partnership
may, but shall not be obligated to, purchase and maintain insurance, on behalf
of any of the

 

43

--------------------------------------------------------------------------------


 

Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(g)        To the fullest extent permitted by applicable law, any liabilities
which an Indemnitee incurs as a result of acting on behalf of the Partnership,
the General Partner or the Special Limited Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 6.6.

 

(h)        An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.6 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

 

(i)         The provisions of this Section 6.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns, executors and administrators and
shall not be deemed to create any rights for the benefit of any other Persons.
Any amendment, modification or repeal of this Section 6.6 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the Partnership’s liability to any Indemnitee under this Section 6.6 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

(j)         It is the intent of the parties that any amounts paid by the
Partnership to the General Partner pursuant to this Section 6.6 shall be treated
as “guaranteed payments” within the meaning of Code section 707(c).

 

ARTICLE VII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 7.1            Return of Capital. Except pursuant to the rights of
Redemption set forth in Section 14.1 or in any Partnership Unit Designation, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon dissolution of the Partnership as provided herein. Except to
the extent provided in Article IV or Article V or otherwise expressly provided
in this Agreement or in any Partnership Unit Designation, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.

 

44

--------------------------------------------------------------------------------


 

Section 7.2            Rights of Limited Partners Relating to the Partnership.

 

(a)        In addition to other rights provided by this Agreement or by the Act,
the General Partner shall deliver to each Limited Partner a copy of any
information mailed to all of the common stockholders of the Special Limited
Partner as soon as practicable after such mailing.

 

(b)        The Partnership shall notify any Limited Partner that is a Qualifying
Party, on request, of the then current Adjustment Factor or any change made to
the Adjustment Factor.

 

(c)        Notwithstanding any other provision of this Section 7.2, the General
Partner may keep confidential from the Limited Partners (or any of them), for
such period of time as the General Partner determines to be reasonable, any
information that (i) the General Partner believes to be in the nature of trade
secrets or other information the disclosure of which the General Partner in good
faith believes is not in the best interests of the Partnership or the Special
Limited Partner or (ii) the Partnership or the General Partner is required by
law or by agreement to keep confidential.

 

Section 7.3            Partnership Right to Call Partnership Interests.
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
Special Limited Partner and its Subsidiaries) are less than five percent (5%),
the Partnership shall have the right, but not the obligation, from time to time
and at any time to redeem any and all outstanding Partnership Common Units
(other than Partnership Common Units held by the General Partner or the Special
Limited Partner and its Subsidiaries) by treating any Limited Partner as a
Tendering Party who has delivered a Notice of Redemption pursuant to
Section 14.1 for the amount of Partnership Common Units to be specified by the
General Partner by notice to such Limited Partner that the Partnership has
elected to exercise its rights under this Section 7.3. Such notice given by the
General Partner to a Limited Partner pursuant to this Section 7.3 shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 7.3, (a) any Limited Partner
(whether or not otherwise a Qualifying Party) may be treated as a Qualifying
Party that is a Tendering Party and (b) the provisions of Sections
14.1(d)(i) and 14.1(d)(ii) shall not apply, but the remainder of Section 14.1
shall apply, mutatis mutandis.

 

Section 7.4            Drag-Along Rights.

 

(a)        If at any time the Special Limited Partner and/or its Affiliates
desire to Transfer in one or more transactions all or any portion of its and/or
their Partnership Interests (or any beneficial interest therein) in an
arm’s-length transaction to a bona fide third party that is not an Affiliate of
the Special Limited Partner (an “Applicable Sale”), the Special Limited Partner
can require each other Partner and Assignee to sell the same ratable share of
its Partnership Interests as is being sold by the Special Limited Partner and
such Affiliates (based upon the total Partnership Interests held by the Special
Limited Partner and its Affiliates at such time) on the same terms and
conditions (“Drag-Along Right”). The Special Limited Partner may in its sole
discretion elect to cause the General Partner and/or the Partnership to
structure the Applicable Sale as a merger or consolidation or as a sale of the
Partnership’s assets. If such Applicable Sale is structured (i) as a merger or
consolidation, then no Limited Partner or Assignee shall have any dissenters’
rights, appraisal rights or similar rights in connection with

 

45

--------------------------------------------------------------------------------


 

such merger or consolidation or (ii) as a sale of assets, then no Limited
Partner may object to any subsequent liquidation or other distribution of the
proceeds therefrom. Each Limited Partner and Assignee agrees to consent to, and
raise no objections against, an Applicable Sale. In the event of the exercise by
the Special Limited Partner of its Drag-Along Right pursuant to this
Section 7.4, each Limited Partner and Assignee shall take all reasonably
necessary and desirable actions approved by the Special Limited Partner in
connection with the consummation of the Applicable Sale, including the execution
of such agreements and such instruments and other actions reasonably necessary
to provide customary and reasonable representations, warranties, indemnities,
covenants, conditions and other agreements relating to such Applicable Sale and
to otherwise effect the transaction; provided, however, that (A) such Limited
Partners and Assignees shall not be required to give disproportionately greater
or more onerous representations, warranties, indemnities or covenants than the
Special Limited Partner or its Affiliates, (B) such Limited Partners and
Assignees shall not be obligated to bear any share of the out-of-pocket
expenses, costs or fees (including attorneys’ fees) incurred by the Partnership
or its Affiliates in connection with such Applicable Sale unless and to the
extent that such expenses, costs and fees were incurred for the benefit of the
Partnership or all of its Partners, (C) such Limited Partners and Assignees
shall not be obligated or otherwise responsible for more than their
proportionate share of any indemnities or other liabilities incurred by the
Partnership and the Limited Partners as sellers in respect of such Applicable
Sale, and (D) any indemnities or other liabilities approved by the Special
Limited Partner or the General Partner shall be limited, in respect of each
Limited Partner, to such Limited Partner’s share of the proceeds from the
Applicable Sale.

 

(b)        At least five (5) Business Days before consummation of an Applicable
Sale, the Special Limited Partner shall (i) provide the Limited Partners and
Assignees written notice (the “Applicable Sale Notice”) of such Applicable Sale,
which notice shall contain (A) the name and address of the third party
purchaser, (B) the proposed purchase price, terms of payment and other material
terms and conditions of such purchaser’s offer, together with a copy of any
binding agreement with respect to such Applicable Sale and (C) notification of
whether or not the Special Limited Partner has elected to exercise its
Drag-Along Right and (ii) promptly notify the Limited Partners and Assignees of
all proposed changes to such material terms and keep the Limited Partners and
Assignees reasonably informed as to all material terms relating to such sale or
contribution, and promptly deliver to the Limited Partners and Assignees copies
of all final material agreements relating thereto not already provided in
according with this Section 7.4(b) or otherwise. The Special Limited Partner
shall provide the Limited Partners and Assignees written notice of the
termination of an Applicable Sale within five (5) Business Days following such
termination, which notice shall state that the Applicable Sale Notice served
with respect to such Applicable Sale is rescinded.

 

ARTICLE VIII

 

BOOKS AND RECORDS

 

Section 8.1            Books and Records. At all times during the continuance of
the Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership for financial reporting purposes, on an accrual
basis, in accordance with United

 

46

--------------------------------------------------------------------------------


 

States generally accepted accounting principles, consistently applied. The
Partnership shall keep at its principal office the following:

 

(a)        a current list of the full name and the last known street address of
each Partner;

 

(b)        a copy of the Certificate and this Agreement and all amendments
thereto; and

 

(c)        copies of the Partnership’s federal, state and local income tax
returns and reports, if any, for the three most recent years.

 

Section 8.2            Inspection. Subject to Section 15.13 Limited Partners
(personally or through an authorized representative) may, for purposes
reasonably related to their respective Partnership Interests, examine and copy
(at their own cost and expense) the books and records of the Partnership at all
reasonable business hours upon reasonable prior notice.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1            Preparation of Tax Returns. The General Partner shall
arrange for the preparation and timely filing of all returns with respect to
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall use all
reasonable effort to furnish, within one hundred and eighty (180) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners and for federal and state income tax and any other tax reporting
purposes. The Limited Partners shall promptly provide the General Partner with
such information relating to the Contributed Assets, including tax basis and
other relevant information, as may be reasonably requested by the General
Partner from time to time.

 

Section 9.2            Tax Elections. The General Partner shall file (or cause
to be filed) an election pursuant to Code section 754 for the Partnership for
its first Fiscal Year and shall maintain and keep such election in effect at all
times. Except as otherwise provided herein, the General Partner shall determine
whether to make any available election pursuant to the Code, including, but not
limited to, the election under Code section 754. The General Partner shall have
the right to seek to revoke any such election (including any election under Code
section 754).

 

Section 9.3            Tax Matters Partner.

 

(a)        The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. The tax matters partner shall
receive no compensation for its services. All third-party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 6.2. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder. At the request of
any Limited Partner, the General Partner agrees to inform such Limited Partner
regarding the preparation and filing of

 

47

--------------------------------------------------------------------------------


 

any returns and with respect to any subsequent audit or litigation relating to
such returns; provided, however, that the General Partner shall have the
exclusive power to determine whether to file, and the content of, such returns.

 

(b)        The tax matters partner is authorized, but not required:

 

(i)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner (as the case may be) or (ii) who is a “notice partner”
(as defined in Code section 6231) or a member of a “notice group” (as defined in
Code section 6223(b)(2));

 

(ii)   in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

 

(iii)  to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

(iv)  to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(v)   to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

(vi)  to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 6.6 shall be fully applicable to the tax matters partner in its
capacity as such.

 

48

--------------------------------------------------------------------------------


 

Section 9.4            Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to withhold or pay with
respect to any amount distributable or allocable to such Limited Partner
pursuant to this Agreement, including any taxes required to be withheld or paid
by the Partnership pursuant to Code section 1441, Code section 1442, Code
section 1445 or Code section 1446. Any amount paid on behalf of or with respect
to a Limited Partner shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within fifteen (15)
days after notice from the General Partner that such payment must be made unless
(i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Limited Partner or (ii) the General Partner determines
that such payment may be satisfied out of the Available Cash of the Partnership
that would, but for such payment, be distributed to the Limited Partner. Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 9.4. In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 9.4
when due, the General Partner may elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including the right to receive distributions). Any amounts payable by a
Limited Partner hereunder shall bear interest at the base rate on corporate
loans at large United States money center commercial banks, as published from
time to time in the Wall Street Journal, plus four (4) percentage points (but
not higher than the maximum lawful rate) from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. Each Limited
Partner shall take such actions as the Partnership or the General Partner shall
request in order to perfect or enforce the security interest created hereunder.

 

Section 9.5            Organizational Expenses. The General Partner may cause
the Partnership to elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a 180-month period as provided in Code
section 709.

 

ARTICLE X

 

PARTNER TRANSFERS AND WITHDRAWALS

 

Section 10.1          Transfer.

 

(a)        No part of the interest of a Partner shall be subject to the claims
of any creditor, to any spouse for alimony or support, or to legal process, and
may not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

(b)        No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article X.
Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article X shall be null and void ab initio.

 

49

--------------------------------------------------------------------------------


 

(c)        No Transfer of any Partnership Interest may be made to a lender to
the Partnership or any Person who is related (within the meaning of Regulations
section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner; provided that
as a condition to such consent, the lender will be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the Class A Shares Amount any Partnership Units in which a security interest
is held by such lender immediately before the time at which such lender would be
deemed to be a partner in the Partnership for purposes of allocating liabilities
to such lender under Code section 752.

 

Section 10.2          Transfer of General Partner’s Partnership Interest.

 

(a)        Except as provided in Section 10.2(b), and subject to the rights of
any Holder set forth in a Partnership Unit Designation, the General Partner may
not Transfer all or any portion of its Partnership Interest without the Consent
of the Partners.

 

(b)        Subject to compliance with the other provisions of this Article X,
the General Partner may Transfer all of its Partnership Interest at any time to
the Special Limited Partner or any Person that is, at the time of such Transfer,
a direct or indirect wholly-owned Subsidiary of the Special Limited Partner
without the Consent of any Partner, and may designate the transferee to become
the new General Partner under Section 11.1.

 

(c)        The General Partner may not voluntarily withdraw as a general partner
of the Partnership without the consent of the Special Limited Partner, except in
connection with a Transfer of the General Partner’s entire Partnership Interest
permitted in this Article X and the admission of the Transferee as a successor
General Partner of the Partnership pursuant to the Act and this Agreement.

 

(d)        It is a condition to any Transfer of the entire Partnership Interest
of a sole General Partner otherwise permitted hereunder that (i) coincident or
prior to such Transfer, the transferee is admitted as a General Partner pursuant
to the Act and this Agreement; (ii) the transferee assumes by operation of law
or express agreement all of the obligations of the transferor General Partner
under this Agreement with respect to such Transferred Partnership Interest; and
(iii) the transferee has executed such instruments are may be necessary to
effectuate such admission and to confirm the agreement of such transferee to be
bound by all the terms and provisions of this Agreement applicable to the
General Partner and the admission of such transferee as a General Partner.

 

Section 10.3          Limited Partners’ Rights to Transfer.

 

(a)        General. Except as provided below and in Section 10.1(c), no Limited
Partner shall Transfer all or any portion of such Partnership Interest to any
transferee without the consent of the General Partner. Notwithstanding the
foregoing, any Limited Partner may, at any time, without the consent of the
General Partner, Transfer all or any portion of its Partnership Interest
pursuant to a Permitted Transfer. Any Transfer by a Limited Partner or an
Assignee is subject to Section 10.4 and to satisfaction of the following
conditions:

 

50

--------------------------------------------------------------------------------


 

(i)    Qualified Transferee. Any Transfer of a Partnership Interest shall be
made only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
provided, further, that each Transfer meeting the minimum Transfer restriction
of Section 10.3(a)(iii) may be to a separate Qualified Transferee.

 

(ii)   Opinion of Counsel. The Transferor shall deliver or cause to be delivered
to the General Partner an opinion of legal counsel reasonably satisfactory to
the General Partner to the effect that the proposed Transfer may be effected
without registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may waive this condition upon the request of the Transferor.
If the General Partner determines, based on the advice of counsel, that such
Transfer would create a material risk of requiring the filing of a registration
statement under the Securities Act or otherwise violating any federal or state
securities laws or regulations applicable to the Partnership or the Partnership
Units, the General Partner may prohibit any Transfer otherwise permitted under
this Section 10.3 by a Limited Partner of Partnership Interests.

 

(iii)  Minimum Transfer Restriction. Any Transferring Partner must Transfer not
less than the lesser of (i) ten thousand (10,000) Partnership Units (as adjusted
for any unit split, unit distribution, reverse unit split, reclassification or
similar event, in each case with such adjustment being determined by the General
Partner) or (ii) all of the remaining Partnership Units owned by such
Transferring Partner; provided, however, that, for purposes of determining
compliance with the foregoing restriction, all Partnership Units owned by
Affiliates of a Limited Partner shall be considered to be owned by such Limited
Partner.

 

(iv)  Exception for Permitted Transfers. The conditions of
Section 10.3(a)(ii) through Section 10.3(a)(iii) shall not apply in the case of
a Permitted Transfer.

 

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after any applicable Lock-Up Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner. Any transferee,
whether or not admitted as a Substituted Limited Partner, shall take subject to
the obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 10.5.

 

51

--------------------------------------------------------------------------------


 

(b)        Incapacity. If a Limited Partner is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Limited Partner’s estate shall have all the rights of a Limited Partner,
but not more rights than those enjoyed by other Limited Partners, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Limited Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

(c)        Adverse Tax Consequences. No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership and including any Permitted Transfer) may be made to or by
any Person if the Partnership determines, (i) such Transfer would create a
material risk of the Partnership being treated as an association taxable as a
corporation or would result in a termination of the Partnership under Code
section 708, or (ii) there would be a material risk that such Transfer would be
treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code section 7704.

 

Section 10.4          Substituted Limited Partners.

 

(a)        No Limited Partner shall have the right to substitute a transferee
other than a Permitted Transferee as a Limited Partner in its place. A
transferee of the interest of a Limited Partner may be admitted as a Substituted
Limited Partner only with the consent of the General Partner; provided, however,
that a Permitted Transferee shall be admitted as a Substituted Limited Partner
pursuant to a Permitted Transfer without the consent of the General Partner,
subject to compliance with the last sentence of this Section 10.4. The failure
or refusal by the General Partner to permit a transferee of any such interests
to become a Substituted Limited Partner shall not give rise to any cause of
action against the Partnership or the General Partner. Subject to the foregoing,
an Assignee shall not be admitted as a Substituted Limited Partner until and
unless it furnishes to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all the terms, conditions
and applicable obligations of this Agreement, (ii) a counterpart signature
page to this Agreement executed by such Assignee, (iii) Consent by Spouse and
(iv) such other documents and instruments as the General Partner may require to
effect such Assignee’s admission as a Substituted Limited Partner.

 

(b)        Concurrently with, and as evidence of, the admission of a Substituted
Limited Partner, the General Partner shall amend the Register and the books and
records of the Partnership to reflect the name, address and number of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.

 

(c)        A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article X shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

 

52

--------------------------------------------------------------------------------


 

Section 10.5          Assignees. If the General Partner’s consent is required
for the admission of any transferee under Section 10.3 as a Substituted Limited
Partner, as described in Section 10.4, and the General Partner withholds such
consent, such transferee shall be considered an Assignee for purposes of this
Agreement. An Assignee shall be entitled to all the rights of an assignee of a
limited partnership interest under the Act, including the right to receive
distributions from the Partnership and the share of Net Income, Net Losses and
other items of income, gain, loss, deduction and credit of the Partnership
attributable to the Partnership Units assigned to such transferee and the rights
to Transfer the Partnership Units provided in this Article X, but shall not be
deemed to be a holder of Partnership Units for any other purpose under this
Agreement (other than as expressly provided in Section 14.1 with respect to a
Qualifying Party that becomes a Tendering Party), and shall not be entitled to
effect a Consent or vote with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote,
to the extent provided in this Agreement or under the Act, fully remaining with
the transferor Limited Partner). In the event that any such transferee desires
to make a further assignment of any such Partnership Units, such transferee
shall be subject to all the provisions of this Article X to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of
Partnership Units.

 

Section 10.6          General Provisions.

 

(a)        No Limited Partner may withdraw from the Partnership other than:
(i) as a result of a permitted Transfer of all of such Limited Partner’s
Partnership Interest in accordance with this Article X with respect to which the
transferee becomes a Substituted Limited Partner; (ii) pursuant to a redemption
(or acquisition by the General Partner or the Special Limited Partner) of all of
its Partnership Interest pursuant to a Redemption under Section 7.3 or
Section 14.1 and/or pursuant to any Partnership Unit Designation; or (iii) as a
result of the acquisition by the General Partner or the Special Limited Partner
of all of such Limited Partner’s Partnership Interest, whether or not pursuant
to Section 14.1(b).

 

(b)        Any Limited Partner who shall Transfer all of its Partnership Units
in a Transfer (i) permitted pursuant to this Article X where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 14.1 and/or pursuant to any Partnership Unit
Designation or (iii) to the Special Limited Partner, whether or not pursuant to
Section 14.1(b), shall cease to be a Limited Partner.

 

(c)        If any Partnership Unit is Transferred in compliance with the
provisions of this Article X, or is redeemed by the Partnership, or acquired by
the Special Limited Partner pursuant to Section 14.1, on any day other than the
first day of a Fiscal Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Fiscal Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner, by
taking into account their varying interests during the Fiscal Year in accordance
with Code section 706(d), using the “interim closing of the books” method or
another permissible method or methods selected by the General Partner. Solely
for purposes of making such allocations, unless otherwise determined by the
General Partner, each of such items for the calendar month in which a Transfer
occurs shall

 

53

--------------------------------------------------------------------------------


 

be allocated to the transferee Partner and none of such items for the calendar
month in which a Transfer or a Redemption occurs shall be allocated to the
transferor Partner, or the Tendering Party (as the case may be) if such Transfer
occurs on or before the fifteenth (15th) day of the month, otherwise such items
shall be allocated to the transferor. All distributions of Available Cash
attributable to such Partnership Unit with respect to which the Partnership
Record Date is before the date of such Transfer, assignment or Redemption shall
be made to the transferor Partner or the Tendering Party (as the case may be)
and, in the case of a Transfer other than a Redemption, all distributions of
Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.

 

(d)        In addition to any other restrictions on Transfer herein contained,
in no event may any Transfer or assignment of a Partnership Interest by any
Partner (including any Redemption, any acquisition of Partnership Units by the
Special Limited Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if the General Partner determines
that such Transfer would create a material risk that the Partnership would
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code section 4975(c)); (v) if the General Partner
determines, based on the advice of counsel, that such Transfer would create a
material risk that any portion of the assets of the Partnership would constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
section 2510.2-101; (vi) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if the General Partner determines that such Transfer creates a
material risk that the Partnership would become a reporting company under the
Exchange Act; or (viii) if such Transfer subjects the Partnership to regulation
under the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
ERISA, each as amended.

 

(e)        Transfers pursuant to this Article X may only be made on the first
day of a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.

 

Section 10.7          Restrictions on Termination Transactions. Neither the
Special Limited Partner nor the General Partner shall engage in, or cause or
permit, a Termination Transaction, other than (i) with the Consent of the
Limited Partners, or (ii) either:

 

(a)        in connection with any such Termination Transaction, each holder of
Partnership Common Units (other than the Special Limited Partner and its wholly
owned Subsidiaries) will receive, or will have the right to elect to receive,
for each Partnership Common Unit an amount of cash, securities or other property
equal to the product of the Adjustment Factor and the greatest amount of cash,
securities or other property paid to a holder of one Class A Share in
consideration of one Class A Share pursuant to the terms of such Termination
Transaction; provided, that if, in connection with such Termination Transaction,
a purchase, tender or exchange offer shall have been made to and accepted by the
holders of a majority of the outstanding Class A Shares, each holder of
Partnership Common Units (other than the Special Limited Partner and its wholly
owned subsidiaries) will receive, or will have the right to elect to

 

54

--------------------------------------------------------------------------------


 

receive, the greatest amount of cash, securities or other property which such
holder of Partnership Common Units would have received had it exercised its
right to Redemption pursuant to Article XIV and received Class A Shares in
exchange for its Partnership Common Units immediately prior to the expiration of
such purchase, tender or exchange offer and had thereupon accepted such
purchase, tender or exchange offer and then such Termination Transaction shall
have been consummated (the fair market value, at the time of the Termination
Transaction, of the amount specified herein with respect to each Partnership
Common Unit is referred to as the “Transaction Consideration”); or

 

(b)        all of the following conditions are met: (i) substantially all of the
assets directly or indirectly owned by the Partnership prior to the announcement
of the Termination Transaction are, immediately after the Termination
Transaction, owned directly or indirectly by the Partnership or another limited
partnership or limited liability company which is the survivor of a merger,
consolidation or combination of assets with the Partnership (in each case, the
“Surviving Partnership”); (ii) the Surviving Partnership is classified as a
partnership for U.S. federal income tax purposes; (iii) the Limited Partners
(other than the Special Limited Partner) that held Partnership Common Units
immediately prior to the consummation of such Termination Transaction own a
percentage interest of the Surviving Partnership based on the relative fair
market value of the net assets of the Partnership and the other net assets of
the Surviving Partnership immediately prior to the consummation of such
transaction; (iv) the rights of such Limited Partners with respect to the
Surviving Partnership are at least as favorable as those of Limited Partners
holding Partnership Common Units immediately prior to the consummation of such
transaction (except to the extent that any such rights are consistent with
clause (v) below) and as those applicable to any other limited partners or
non-managing members of the Surviving Partnership; and (v) such rights include
the right to redeem their interests in the Surviving Partnership at any time for
cash in an amount equal to the fair market value of such interest at the time of
redemption, as determined at least once every calendar quarter by an independent
appraisal firm of recognized national standing retained by the Surviving
Partnership.

 

ARTICLE XI

 

ADMISSION OF PARTNERS

 

Section 11.1          Admission of Successor General Partner. A successor to all
or a portion of the General Partner’s Partnership Interest pursuant to
Section 10.2(b) who the General Partner has designated to become a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective immediately upon the Transfer of such Partnership Interest to it. Upon
any such Transfer and the admission of any such transferee as a successor
General Partner in accordance with this Section 11.1, the transferor General
Partner shall be relieved of its obligations under this Agreement and shall
cease to be a general partner of the Partnership without any separate Consent of
the Partners or the consent or approval of any Partner. Any such successor shall
carry on the business of the Partnership without dissolution. In each case, the
admission shall be subject to the successor General Partner executing and
delivering to the Partnership an acceptance of all of the terms and conditions
of this Agreement and such other documents or instruments as may be required to
effect the admission. In the event that the General Partner withdraws from the
Partnership, or transfers its entire Partnership

 

55

--------------------------------------------------------------------------------


 

Interest, in violation of this Agreement, or otherwise dissolves or terminates
or ceases to be the general partner of the Partnership, a Majority in Interest
of the Partners may elect to continue the Partnership by selecting a successor
General Partner in accordance with Section 12.2(c).

 

Section 11.2          Partners; Admission of Additional Limited Partners.

 

(a)        After the admission to the Partnership of an Original Limited
Partner, a Person (other than a then-existing Partner) who makes a Capital
Contribution to the Partnership in exchange for Partnership Units and in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including the
power of attorney granted in Section 15.1, (ii) a counterpart signature page to
this Agreement executed by such Person, (iii) Consent by Spouse and (iv) such
other documents or instruments as may be required by the General Partner in
order to effect such Person’s admission as an Additional Limited Partner.
Concurrently with, and as evidence of, the admission of an Additional Limited
Partner, the General Partner shall amend the Register and the books and records
of the Partnership to reflect the name, address, number and type of Partnership
Units of such Additional Limited Partner.

 

(b)        Notwithstanding anything to the contrary in this Section 11.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner. The admission of any Person as an Additional Limited
Partner shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission and the satisfaction of all the conditions
set forth in Section 11.2(a).

 

(c)        If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Fiscal Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Fiscal Year shall be allocated among
such Additional Limited Partner and all other Holders by taking into account
their varying interests during the Fiscal Year in accordance with Code section
706(d), using the “interim closing of the books” method or another permissible
method or methods selected by the General Partner. Solely for purposes of making
such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 10.6(c). All distributions of Available Cash
with respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.

 

Section 11.3          Limit on Number of Partners. Unless otherwise permitted by
the General Partner, no Person shall be admitted to the Partnership as an
Additional Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners (including as Partners for this purpose
those Persons indirectly owning an interest in the Partnership through another
partnership, a limited liability company, a subchapter S corporation

 

56

--------------------------------------------------------------------------------


 

or a grantor trust) that would cause the Partnership to become a reporting
company under the Exchange Act.

 

Section 11.4          Admission. A Person shall be admitted to the Partnership
as a limited partner of the Partnership or a general partner of the Partnership
only upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.

 

ARTICLE XII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 12.1          No Dissolution. The Partnership shall not be dissolved by
the admission of additional Partners in accordance with the terms of this
Agreement. The Partnership may be dissolved, liquidated and terminated only
pursuant to the provisions of this Article XII, and the Partners hereby
irrevocably waive any and all other rights they may have to cause a dissolution
of the Partnership or a sale or partition of any or all of the Partnership
assets.

 

Section 12.2          Events Causing Dissolution. The Partnership shall be
dissolved and its affairs shall be wound up upon the occurrence of any of the
following events (each, a “Liquidating Event”):

 

(a)        the sale of all or substantially all of the Partnership’s assets;

 

(b)        at any time there are no limited partners of the Partnership;

 

(c)        the Incapacity or removal of the General Partner or the occurrence of
a Disabling Event with respect to the General Partner (each, an “Event of
Withdrawal”); provided, that the Partnership will not be dissolved or required
to be wound up in connection with any of the events specified in this
Section 12.2(c) if, within 90 days after the Event of Withdrawal, the Consent of
the Special Limited Partner is delivered with respect to the appointment,
effective as of the Event of Withdrawal, of another General Partner.

 

(d)        an election to dissolve the Partnership made by the General Partner,
with the Consent of the Special Limited Partner; or

 

(e)        the entry of a decree of judicial dissolution under Section 17-802 of
the Act.

 

Section 12.3          Distribution upon Dissolution.

 

(a)        Upon the dissolution of the Partnership pursuant to Section 12.2,
unless the Partnership is continued pursuant to Section 12.2, the General
Partner (or, in the event that there is no remaining General Partner or the
General Partner has dissolved, become Bankrupt or ceased to operate, any Person
elected by a Majority in Interest of the Partners (the General Partner or such
other Person being referred to herein as the “Liquidator”)) shall be responsible
for overseeing the winding up and dissolution of the Partnership and shall take
full account of the Partnership’s liabilities and property, and the Partnership
property shall be

 

57

--------------------------------------------------------------------------------


 

liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the Special Limited Partner) shall be
applied and distributed in the following order:

 

(i)    First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors including Partners who are creditors (other than with
respect to liabilities owed to Partners in satisfaction of liabilities for
distributions), whether by payment or the making of reasonable provision for
payment thereof;

 

(ii)   Second, to the satisfaction of all of the Partnership’s liabilities to
the Partners in satisfaction of liabilities for distributions, whether by
payment or the making of reasonable provision for payment thereof; and

 

(iii)  Subject to the terms of any Partnership Unit Designation, the balance, if
any, to the Holders in accordance with and in proportion to their positive
Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XII.

 

(b)        Notwithstanding the provisions of Section 12.3(a) that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 12.3(a), undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

 

(c)        In the event that the Partnership is “liquidated,” within the meaning
of Regulations section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article XII to the Holders that have positive Capital Accounts
in compliance with Regulations section 1.704-1(b)(2)(ii)(b)(2) to the extent of,
and in proportion to, positive Capital Account balances. If any Holder has a
deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Holder shall have no
obligation to make any contribution to the capital of the Partnership with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Partnership or to any other Person for any purpose whatsoever. In the sole
and

 

58

--------------------------------------------------------------------------------


 

absolute discretion of the General Partner or the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Holders pursuant to
this Article XII may be:

 

(i)    distributed to a trust established for the benefit of the General Partner
and the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the reasonable discretion of the General Partner, in the same proportions and
amounts as would otherwise have been distributed to the Holders pursuant to this
Agreement; or

 

(ii)   withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the Holders in the manner and order
of priority set forth in Section 12.3(a) as soon as practicable.

 

Section 12.4          Deemed Contribution and Distribution. Notwithstanding any
other provision of this Article XII, in the event that the Partnership is
liquidated within the meaning of Regulations section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Assets shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 12.4 shall be
deemed to have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 10.4.

 

Section 12.5          Rights of Holders. Except as otherwise provided in this
Agreement and subject to the rights of any Holder set forth in a Partnership
Unit Designation, (a) each Holder shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Holder shall have
the right or power to demand or receive property other than cash from the
Partnership and (c) no Holder shall have priority over any other Holder as to
the return of its Capital Contributions, distributions or allocations.

 

Section 12.6          Termination. The Partnership shall terminate when all of
the assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Partnership Units in the manner provided for in this Article XII,
and the Certificate shall have been cancelled in the manner required by the Act.

 

Section 12.7          Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 12.3, in order
to minimize any losses otherwise

 

59

--------------------------------------------------------------------------------


 

attendant upon such winding-up, and the provisions of this Agreement shall
remain in effect between and among the Partners during the period of
liquidation.

 

ARTICLE XIII

 

PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 13.1          Actions and Consents of Partners. The actions requiring
Consent of any Partner pursuant to this Agreement, or otherwise pursuant to
applicable law, are subject to the procedures set forth in this Article XIII.

 

Section 13.2          Amendments. Except as otherwise required or permitted by
this Agreement (including Section 6.1), amendments to this Agreement must be
approved by the Consent of the General Partner and the Consent of the Partners,
and may be proposed only by (a) the General Partner, or (b) Limited Partners
holding a majority of the Partnership Common Units then held by Limited Partners
(excluding the Special Limited Partner and any Controlled Entity of the Special
Limited Partner). Following such proposal, the General Partner shall submit to
the Partners any proposed amendment that, pursuant to the terms of this
Agreement, requires the Consent of the Partners. The General Partner shall seek
the Consent of the Partners entitled to vote thereon on any such proposed
amendment in accordance with Section 13.3. Upon obtaining any such Consent, or
any other Consent required by this Agreement, and without further action or
execution by any other Person, including any Limited Partner, (i) any amendment
to this Agreement may be implemented and reflected in a writing executed solely
by the General Partner, and (ii) the Limited Partners shall be deemed a party to
and bound by such amendment of this Agreement. Within thirty days after the
effectiveness of any amendment to this Agreement that does not receive the
Consent of all Partners, the General Partner shall deliver a copy of such
amendment to all Partners that did not Consent to such amendment. For the
avoidance of doubt, notwithstanding anything to the contrary in this Agreement,
this Agreement may not be amended without the Consent of the General Partner.

 

Section 13.3          Procedures for Meetings and Actions of the Partners.

 

(a)        Meetings of the Partners may be called only by the General Partner.
The call shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Partners entitled to act at the meeting not
less than ten (10) days nor more than ninety (90) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Unless
approval by a different number or proportion of the Partners is required by this
Agreement, or any Partnership Unit Designation, the affirmative vote of a
Majority in Interest of the Partners shall be sufficient to approve such
proposal at a meeting of the Partners. Whenever the Consent of any Partners is
permitted or required under this Agreement, such Consent may be given at a
meeting of Partners or in accordance with the procedure prescribed in
Section 13.3(b).

 

(b)        Any action requiring the Consent of any Partner or a group of
Partners pursuant to this Agreement, or that is required or permitted to be
taken at a meeting of the Partners may be taken without a meeting if a Consent
in writing or by electronic transmission

 

60

--------------------------------------------------------------------------------


 

setting forth the action so taken or consented to is given by Partners whose
affirmative vote would be sufficient to approve such action or provide such
Consent at a meeting of the Partners. Such Consent may be in one instrument or
in several instruments, and shall have the same force and effect as the
affirmative vote of such Partners at a meeting of the Partners. Such Consent
shall be filed with the General Partner. An action so taken shall be deemed to
have been taken at a meeting held on the effective date so certified. For
purposes of obtaining a Consent in writing or by electronic transmission, the
General Partner may require a response within a reasonable specified time, but
not less than fifteen (15) days of receipt of notice, and failure to respond in
such time period shall constitute a Consent that is consistent with the General
Partner’s recommendation with respect to the proposal; provided, however, that
an action shall become effective at such time as requisite Consents are received
even if prior to such specified time.

 

(c)        Each Partner entitled to act at a meeting of Partners may authorize
any Person or Persons to act for it by proxy on all matters in which a Partner
is entitled to participate, including waiving notice of any meeting, or voting
or participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Partner executing it, such revocation to be effective upon
the Partnership’s receipt of written notice of such revocation from the Partner
executing such proxy, unless such proxy states that it is irrevocable and is
coupled with an interest.

 

(d)        The General Partner may set, in advance, a record date for the
purpose of determining the Partners (i) entitled to Consent to any action,
(ii) entitled to receive notice of or vote at any meeting of the Partners or
(iii) in order to make a determination of Partners for any other proper purpose.
Such date, in any case, shall not be prior to the close of business on the day
the record date is fixed and shall be not more than ninety (90) days and, in the
case of a meeting of the Partners, not less than ten (10) days, before the date
on which the meeting is to be held. If no record date is fixed, the record date
for the determination of Partners entitled to notice of or to vote at a meeting
of the Partners shall be at the close of business on the day on which the notice
of the meeting is sent, and the record date for any other determination of
Partners shall be the effective date of such Partner action, distribution or
other event. When a determination of the Partners entitled to vote at any
meeting of the Partners has been made as provided in this section, such
determination shall apply to any adjournment thereof.

 

(e)        Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the Special Limited
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the Special Limited Partner’s stockholders.

 

61

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

REDEMPTION RIGHTS AND REGISTRATION RIGHTS

 

Section 14.1          Redemption Rights of Qualifying Parties.

 

(a)        After the expiration or earlier termination of any applicable Lock-Up
Period, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to exchange all or a portion of the Partnership
Class A Common Units held by such Qualifying Party (Partnership Common Units
that have in fact been tendered for redemption being hereafter referred to as
“Tendered Units”) for the Class A Shares Amount or, at the sole and absolute
election of the General Partner, for the Cash Amount payable on the Specified
Redemption Date (in each case, a “Redemption”), in each case pursuant to, and in
accordance with, the Charter and the provisions of this Article XIV.
Notwithstanding the foregoing, the Partnership may, in the General Partner’s
sole and absolute discretion, redeem Tendered Units at the request of the Holder
thereof prior to the end of any applicable Lock-Up Period (subject to the terms
and conditions set forth herein) (a “Special Redemption”); provided that the
General Partner first receives a legal opinion to the same effect as the legal
opinion described in Section 14.1(e). Any Redemption shall be exercised pursuant
to a Notice of Redemption delivered to the General Partner by the Qualifying
Party when exercising the Redemption right (the “Tendering Party”). In the event
that the General Partner elects to redeem all or a portion of the Tendered Units
in exchange for the applicable Cash Amount, such applicable Cash Amount shall be
delivered as a certified or bank check payable to the Tendering Party or, in the
General Partner’s sole and absolute discretion, by wire transfer of funds on or
before the Specified Redemption Date.

 

(b)        If the General Partner does not elect on or before the close of
business on the Cut-Off Date to redeem all of the Tendered Units from the
Tendering Party in exchange for the Cash Amount, then the portion of the
Tendered Units not being redeemed for the Cash Amount shall be redeemed for the
Class A Shares Amount calculated based on the portion of Tendered Units to be
acquired in exchange for Class A Shares (such percentage being referred to as
the “Applicable Percentage”). The Tendering Party shall submit such written
representations, investment letters, legal opinions or other instruments
necessary, in the Special Limited Partner’s view, to effect compliance with the
Securities Act. A number of Class A Shares equal to the product of the
Applicable Percentage and the Class A Shares Amount, if applicable, shall be
delivered by the Special Limited Partner as duly authorized, validly issued,
fully paid and non-assessable Class A Shares and, if applicable, Rights, free of
any pledge, lien, encumbrance or restriction, other than restrictions provided
in the Charter, the Securities Act and relevant state securities or “blue sky”
laws. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such Class A Shares and Rights for all purposes, including
rights to vote or consent, receive dividends, and exercise rights, as of the
Specified Redemption Date. Class A Shares issued in connection with a Redemption
pursuant to this Section 14.1(b) may contain such legends regarding restrictions
under the Securities Act and applicable state securities laws as the Special
Limited Partner in good faith determines to be necessary or advisable in order
to ensure compliance with such laws.

 

62

--------------------------------------------------------------------------------


 

(c)        The Partnership may elect to raise funds for the payment of any
applicable Cash Amount (a) solely by requiring that the Special Limited Partner
or its Subsidiaries contribute to the Partnership funds from (i) the proceeds of
a registered public offering by the Special Limited Partner of Class A Shares
sufficient to purchase the Tendered Units or (ii) any other sources available to
the Special Limited Partner or its Subsidiaries or (b) with the consent of the
Tendering Party, from any other sources available to the Partnership. To the
extent determined by the General Partner, the Partnership will treat such a
transaction as a disguised sale under Code section 707(a)(2)(B). If the Cash
Amount is not paid on or before the Specified Redemption Date, interest shall
accrue with respect to the Cash Amount from the day after the Specified
Redemption Date to and including the date on which the Cash Amount is paid at a
rate equal to the Applicable Federal Short-Term Rate as published monthly by the
IRS.

 

(d)        Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 14.1:

 

(i)    Without the consent of the General Partner, no Tendering Party may effect
a Redemption for less than ten thousand (10,000) Partnership Class A Common
Units (as adjusted for any unit split, unit distribution, reverse unit split,
reclassification or similar event, in each case with such adjustment being
determined by the General Partner) or, if such Tendering Party holds less than
ten thousand (10,000) Partnership Class A Common Units (as adjusted for any unit
split, unit distribution, reverse unit split, reclassification or similar event,
in each case with such adjustment being determined by the General Partner), all
of the Partnership Class A Common Units held by such Tendering Party.

 

(ii)   If (i) a Tendering Party surrenders Tendered Units during the period
after the Partnership Record Date with respect to a distribution payable to
Holders of Partnership Common Units, and before the record date established by
the Special Limited Partner for a dividend to its stockholders of some or all of
its portion of such Partnership distribution, and (ii) the Special Limited
Partner elects to redeem any of such Tendered Units in exchange for Class A
Shares pursuant to Section 14.1(b), then such Tendering Party shall pay to the
Special Limited Partner on the Specified Redemption Date an amount in cash equal
to the Partnership distribution paid or payable in respect of such Tendered
Units.

 

(iii)  The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

(iv)  The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 10.5) all Partnership Common Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Partnership Common Units for all purposes of
this Agreement, until the Specified Redemption Date and until such Tendered
Units are redeemed. Until a Specified Redemption Date and a redemption of the
Tendered Units by the Special Limited Partner for the Class A Share Amount, the
Tendering Party shall

 

63

--------------------------------------------------------------------------------


 

have no rights as a stockholder of the Special Limited Partner with respect to
the Class A Shares issuable in connection with such acquisition.

 

(v)   The General Partner shall establish one or more dates in each fiscal year
as a date on which the Qualifying Party shall be permitted, subject to the
expiration or earlier termination of any applicable Lock-Up Period, to deliver a
Notice of Redemption, provided that the General Partner may postpone any such
date one or more times. The General Partner may permit, in writing or orally,
one or more Qualifying Parties to submit a Notice of Redemption on such other
dates, such permission to be granted, withheld or granted on such terms and
conditions as determined by the General Partner in its sole discretion.

 

(e)        In connection with any Special Redemption, the Special Limited
Partner shall have the right to receive an opinion of counsel for the Tendering
Party reasonably satisfactory to it to the effect that the proposed Special
Redemption will not cause the Partnership, the General Partner or the Special
Limited Partner to violate any federal or state securities laws or regulations
applicable to the Special Redemption or the issuance and sale of Class A Shares
to the Tendering Party pursuant to Section 14.1(b) of this Agreement.

 

(f)        If the General Partner permits a Special Redemption with respect to
Partnership Class A Common Units held by Kenneth Moelis or any of his Family
Members to be effected prior to the end of the applicable Lock-Up Period, each
other Qualifying Party shall have the right to have the same ratable share of
its Partnership Class A Common Units redeemed in a Special Redemption on the
same date and on substantially the same terms as the Special Redemption of the
Partnership Class A Common Units held by Kenneth Moelis or his applicable Family
Member.

 

(g)        Notwithstanding anything herein to the contrary, any Partner may
exchange Partnership Common Units only to the extent such Partner’s Adjusted
Capital Account at the time of the exchange represents at least the same
percentage of the aggregate Adjusted Capital Account balances of all partners of
the Partnership as the percentage interest represented by such Partnership
Common Units to be exchanged. For the avoidance of doubt, the exchanging Partner
may designate the portion of his or her Capital Account attributable to one or
more Partnership Common Units being exchanged.

 

Section 14.2          Shelf Registration.

 

(a)        The Special Limited Partner shall use its reasonable best efforts, at
its sole expense, to file with the Commission:

 

(i)    within six (6) months of the IPO Closing Date, a shelf registration
statement on Form S-1 or such other form under the Securities Act then available
to the Special Limited Partner providing for (a) the exchange, from time to
time, of all Partnership Class A Common Interests held by any Former Common
Holder (or its Substituted Limited Partner) and all Partnership Class A Common
Interests not the subject of clause (a) of the definition of Lock-Up Partnership
Interests for Class A Shares

 

64

--------------------------------------------------------------------------------


 

and (b) the resale, pursuant to Rule 415 under the Securities Act from time to
time, of such Class A Shares received upon such exchange by such Holders; and

 

(ii)   within three (3) months following the fourth (4th) anniversary of the IPO
Closing Date, a shelf registration statement on Form S-1 or such other form
under the Securities Act then available to the Special Limited Partner providing
for (a) the exchange, from time to time, of all Partnership Class A Common
Interests held by any Holder of Lock-Up Partnership Interests for Class A Shares
and (b) the resale, pursuant to Rule 415 under the Securities Act from time to
time, of such Class A Shares received upon such exchange by such Holders.

 

The Special Limited Partner will notify the General Partner, within five
(5) business days after the date on which a shelf registration statement is
first filed with the Commission pursuant to this Section 14.2, of the filing.
The Special Limited Partner will use its commercially reasonable efforts to
cause each such shelf registration statement to be declared effective by the
Commission as soon as reasonably practicable after such filing, subject to
Section 14.2(c). The Special Limited Partner further agrees to prepare and file
with the Commission such amendments and supplements to each such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective, subject to Section 14.2(c), until
all Registrable Securities included in such registration statement have been
sold thereunder in accordance with the method of distribution set forth therein
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition or Rule 144 under
the Securities Act (or any successor rule).

 

(b)        The Special Limited Partner shall as promptly as practicable notify
the General Partner upon the discovery that, or of the happening of any event as
a result of which, a registration statement covering such Registrable
Securities, as then in effect, contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or any fact
necessary to make the statements therein not misleading, and promptly prepare
and furnish to the General Partner a supplement or amendment to the prospectus
contained in such registration statement (and prepare and file and cause to
become effective a post-effective amendment to such registration statement) so
that such registration statement shall not, and such prospectus as thereafter
delivered to the purchasers of such Registrable Securities shall not, contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or any fact necessary to make the statements therein not
misleading.

 

(c)        Notwithstanding anything to the contrary contained in this Agreement,
the Special Limited Partner shall be entitled, from time to time, by providing
written notice to the General Partner, to require such Holders to suspend the
use of the prospectus for sales of Registrable Securities under any registration
statement filed pursuant to this Section 14.2 for a reasonable period of time
not to exceed, with respect to such registration statement, 90 days in
succession or 180 days in the aggregate in any 12-month period (a “Suspension
Period”) if the Special Limited Partner shall determine that it is required to
disclose in any such registration statement a financing, acquisition, corporate
reorganization or other similar transaction or other material event or
circumstance affecting the Special Limited Partner or its securities, and that
the disclosure of such information at such time would be detrimental to the
Special Limited Partner

 

65

--------------------------------------------------------------------------------


 

or the holders of its equity securities. Immediately upon receipt of such
notice, the applicable Holders shall suspend the use of the prospectus until the
requisite changes to the prospectus have been made as required below. Any
Suspension Period shall terminate at such time as the public disclosure of such
information is made. After the expiration of any Suspension Period and without
any further request from a Holder, the Special Limited Partner shall as promptly
as reasonably practicable prepare a post-effective amendment or supplement to
the applicable registration statement or the prospectus, or any document
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities included
therein, the prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(d)        The Special Limited Partner agrees to indemnify, to the fullest
extent permitted by law, each Holder holding Registrable Securities being sold
under a registration statement filed pursuant to this Section 14.2, its
officers, directors, managers, partners, stockholders, members, employees and
agents and each Person who controls (within the meaning of the Securities Act)
such Holder or such other indemnified Person against all losses, claims,
damages, liabilities and expenses (collectively, the “Losses”) caused by,
resulting from or relating to any untrue or alleged untrue statement of material
fact contained in any such registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or a fact
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished to the Special
Limited Partner in writing by or on behalf of such Holder expressly for use
therein or by such Holder’s failure to deliver a copy of such registration
statement or prospectus or any amendments or supplements thereto after the
Special Limited Partner has furnished such Holder with a sufficient number of
copies of the same.

 

(e)        Each such Holder will furnish, or cause to be furnished, to the
Special Limited Partner in writing information regarding such Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall indemnify the Special Limited Partner, its
directors, officers, employees and agents and each Person who controls (within
the meaning of the Securities Act) the Special Limited Partner or such other
indemnified Person against all Losses caused by, resulting from or relating to
any untrue or alleged untrue statement of material fact contained in any
applicable registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by or on behalf of such Holder and such information was actually used by the
Special Limited Partner in a final prospectus or a post-effective amendment;
provided, however, that each Holder’s obligation to indemnify the Special
Limited Partner hereunder shall be limited to an amount equal to the net amount
received by such Holder from the sale of Registrable Securities.

 

(f)        Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, the failure to give such notice shall
not release the

 

66

--------------------------------------------------------------------------------


 

indemnifying party from its obligation, except to the extent that the
indemnifying party has been materially prejudiced by such failure to provide
such notice.

 

(g)        In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party, in which event the indemnified party shall be reimbursed by the
indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent. The indemnifying
party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail diligently to contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld), unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(h)        The indemnification obligations of the Special Limited Partner and
the Holders selling Registrable Securities under this Section 14.2 shall survive
until the first anniversary of the expiration of all applicable statutes of
limitation or extensions of such statutes. The indemnification provided for
under this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified Person and will survive
the transfer of the Registrable Securities and the termination of this
Agreement.

 

(i)         If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons. In determining the amount of contribution to which the
respective Persons are entitled, there shall be considered the Persons’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances. It is hereby agreed that it would not necessarily be equitable if
the amount of such contribution were determined by pro rata or per capita
allocation. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not found guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Holder

 

67

--------------------------------------------------------------------------------


 

shall be required to make a contribution in excess of the net amount received by
such Holder from the sale of Registrable Securities.

 

ARTICLE XV

 

MISCELLANEOUS

 

Section 15.1          Partnership Counsel. THE PARTNERSHIP, THE GENERAL PARTNER,
THE SPECIAL LIMITED PARTNER AND EACH OF THE OTHER MOELIS ENTITIES MAY BE
REPRESENTED BY THE SAME COUNSEL. THE ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS
WHO PERFORM SERVICES FOR THE PARTNERSHIP MAY ALSO PERFORM SERVICES FOR THE
SPECIAL LIMITED PARTNER AND EACH OF THE OTHER MOELIS ENTITIES AND AFFILIATES
THEREOF. THE GENERAL PARTNER MAY, WITHOUT THE CONSENT OF THE LIMITED PARTNERS,
EXECUTE ON BEHALF OF THE PARTNERSHIP ANY CONSENT TO THE REPRESENTATION OF THE
PARTNERSHIP THAT COUNSEL MAY REQUEST PURSUANT TO THE NEW YORK RULES OF
PROFESSIONAL CONDUCT OR SIMILAR RULES IN ANY OTHER JURISDICTION. THE PARTNERSHIP
HAS INITIALLY SELECTED SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP (“PARTNERSHIP
COUNSEL”) AS LEGAL COUNSEL TO THE PARTNERSHIP. EACH PARTNER ACKNOWLEDGES THAT
PARTNERSHIP COUNSEL DOES NOT REPRESENT ANY LIMITED PARTNER IN ITS CAPACITY AS
SUCH IN THE ABSENCE OF A CLEAR AND EXPLICIT WRITTEN AGREEMENT TO SUCH EFFECT
BETWEEN SUCH LIMITED PARTNER AND PARTNERSHIP COUNSEL (AND THEN ONLY TO THE
EXTENT SPECIALLY SET FORTH IN SUCH AGREEMENT), AND THAT IN ABSENCE OF ANY SUCH
AGREEMENT PARTNERSHIP COUNSEL SHALL OWE NO DUTIES TO EACH LIMITED PARTNER. EACH
LIMITED PARTNER FURTHER ACKNOWLEDGES THAT, WHETHER OR NOT PARTNERSHIP COUNSEL
HAS IN THE PAST REPRESENTED OR IS CURRENTLY REPRESENTING SUCH LIMITED PARTNER
WITH RESPECT TO OTHER MATTERS, PARTNERSHIP COUNSEL HAS NOT REPRESENTED THE
INTERESTS OF ANY LIMITED PARTNER IN THE PREPARATION AND/OR NEGOTIATION OF THIS
AGREEMENT.

 

Section 15.2          Appointment of General Partner as Attorney-in-Fact.

 

(a)        Each Limited Partner, including each Additional Partner and
Substitute Partner that are Limited Partners, irrevocably makes, constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful attorney-in-fact with full
power and authority in its name, place and stead to execute, acknowledge,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out the provisions of this
Agreement, including but not limited to:

 

(i)    All certificates and other instruments (including counterparts of this
Agreement), and all amendments thereto, which the General Partner deems
appropriate to form, qualify, continue or otherwise operate the Partnership as a

 

68

--------------------------------------------------------------------------------


 

limited partnership (or other entity in which the Partners will have limited
liability comparable to that provided in the Act), in the jurisdictions in which
the Partnership may conduct business or in which such formation, qualification
or continuation is, in the opinion of the General Partner, necessary or
desirable to protect the limited liability of the Partners.

 

(ii)   All amendments to this Agreement adopted in accordance with the terms
hereof, and all instruments which the General Partner deems appropriate to
reflect a change or modification of the Partnership in accordance with the terms
of this Agreement.

 

(iii)  All conveyances of Partnership assets, and other instruments which the
General Partner reasonably deems necessary in order to complete a dissolution
and termination of the Partnership pursuant to this Agreement.

 

(b)        The appointment by all Limited Partners of the General Partner as
attorney-in-fact shall be deemed to be a power coupled with an interest, in
recognition of the fact that each of the Limited Partners and Assignees under
this Agreement will be relying upon the power of the General Partner to act as
contemplated by this Agreement in any filing and other action by it on behalf of
the Partnership, shall survive the Incapacity of any Person hereby giving such
power, and the Transfer or assignment of all or any portion of such Person
Partnership Interest, and shall not be affected by the subsequent Incapacity of
the principal; provided, however, that in the event of the assignment by a
Limited Partner of all of its Partnership Interest, the foregoing power of
attorney of an assignor Limited Partner shall survive such assignment only until
such time as the Assignee shall have been admitted to the Partnership as a
Substituted Limited Partner and all required documents and instruments shall
have been duly executed, filed and recorded to effect such substitution.

 

Section 15.3          Arbitration.

 

(a)        Except as otherwise expressly provided herein, any dispute,
controversy or claim arising out of or in connection with this Agreement, or the
interpretation, breach, termination or validity thereof (“Dispute”) shall be
finally resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”), except as modified herein and such arbitration shall be administered
by the AAA. The place of arbitration shall be New York, New York.

 

(b)        There shall be one arbitrator who shall be agreed upon by the parties
within twenty (20) days of receipt by respondent of a copy of the demand for
arbitration. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules, with each party being
given a limited number of strikes, except for cause. Any arbitrator appointed by
the AAA shall be a retired judge or a practicing attorney with no less than
fifteen years of experience with corporate and limited partnership matters and
an experienced arbitrator. In rendering an award, the arbitrator shall be
required to follow the laws of the state of Delaware.

 

69

--------------------------------------------------------------------------------


 

(c)        The award shall be in writing and shall briefly state the findings of
fact and conclusions of law on which it is based. The arbitrator shall not be
permitted to award punitive, multiple or other non-compensatory damages. The
award shall be final and binding upon the parties and shall be the sole and
exclusive remedy between the parties regarding any claims, counterclaims, issues
or accounting presented to the arbitrator. Judgment upon the award may be
entered in any court having jurisdiction over any party or any of its assets.
Any costs or fees (including attorneys’ fees and expenses) incident to enforcing
the award shall be charged against the party resisting such enforcement.

 

(d)        All Disputes shall be resolved in a confidential manner. The
arbitrator shall agree to hold any information received during the arbitration
in the strictest of confidence and shall not disclose to any non-party the
existence, contents or results of the arbitration or any other information about
such arbitration. The parties to the arbitration shall not disclose any
information about the evidence adduced or the documents produced by the other
party in the arbitration proceedings or about the existence, contents or results
of the proceeding except as may be required by law, regulatory or governmental
authority or as may be necessary in an action in aid of arbitration or for
enforcement of an arbitral award. Before making any disclosure permitted by the
preceding sentence (other than private disclosure to financial regulatory
authorities), the party intending to make such disclosure shall use reasonable
efforts to give the other party reasonable written notice of the intended
disclosure and afford the other party a reasonable opportunity to protect its
interests.

 

(e)        Barring extraordinary circumstances (as determined in the sole
discretion of the arbitrator), discovery shall be limited to pre-hearing
disclosure of documents that each side will present in support of its case, and
non-privileged documents essential to a matter of import in the proceeding for
which a party has demonstrated a substantial need. The parties agree that they
will produce to each other all such requested non-privileged documents, except
documents objected to and with respect to which a ruling has been or shall be
sought from the arbitrator. There will be no depositions.

 

(f)        Any claim brought by a Partner must be brought in such Partner’s
individual capacity and not as a plaintiff or class member in any purported
class, collective or representative proceeding.

 

Section 15.4          Partnership Name; Goodwill. The parties acknowledge and
agree that the Partnership shall own exclusively all right, title and interest
in and to the names “MOELIS & COMPANY,” “MOELIS AND COMPANY,” “MOELIS & CO.,”
“MOELIS AND CO.,” “MOELIS” or “MC” (the “Venture Marks”). The Partnership hereby
grants to the General Partner and its Affiliates a royalty-free, non-exclusive
license to use the Venture Marks as part of their names (as applicable) and in
connection with their business activities. This right may not be sub-licensed,
assigned or mortgaged without the Partnership’s prior written consent. This
license shall endure for so long as Moelis & Company Group GP LLC is the General
Partner.

 

Section 15.5          Accounting and Fiscal Year. Subject to Code section 448,
the books of the Partnership shall be kept on such method of accounting for tax
and financial reporting purposes as may be determined by the General Partner.
The fiscal year of the Partnership (the “Fiscal Year”) shall be the calendar
year, or, in the case of the first and last

 

70

--------------------------------------------------------------------------------


 

Fiscal Years of the Partnership, the fraction thereof commencing on the date of
this Agreement or ending on the date on which the winding-up of the Partnership
is completed, as the case may be, unless otherwise determined by the General
Partner and permitted under the Code.

 

Section 15.6          Entire Agreement. This Agreement, together with any side
letter or similar agreements entered into and incorporated herein pursuant to
Section 15.17, constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes any and all prior
or contemporaneous agreements or understandings between the parties hereto
pertaining to the subject matter hereof, including the Original Agreement.

 

Section 15.7          Further Assurances. Each of the parties hereto does hereby
covenant and agree on behalf of itself, its successors, and its assigns, without
further consideration, to prepare, execute, acknowledge, file, record, publish,
and deliver such other instruments, documents and statements, and to take such
other action as may be required by law or reasonably necessary to effectively
carry out the purposes of this Agreement.

 

Section 15.8          Notices. Any notice, consent, payment, demand, or
communication required or permitted to be given by any provision of this
Agreement shall be in writing and shall be (a) delivered personally to the
Person or to an officer of the Person to whom the same is directed, (b) sent by
facsimile, overnight mail or registered or certified mail, return receipt
requested, postage prepaid, or (c) (except with respect to notice to the
Partnership or the General Partner) sent by e-mail, with electronic, written or
oral confirmation of receipt, in each case addressed as follows: if to the
Partnership or the General Partner, to it c/o Moelis & Company Group LP, 399
Park Avenue, 5th Floor, New York, NY 10022, Attention: General Counsel, phone:
(212) 883-8300, fax: (212) 880-4260, or to such other address as the Partnership
may from time to time specify by notice to the Partners; and if to any Limited
Partner, to such Limited Partner at the address set forth in the records of the
Partnership. Any such notice shall be deemed to be delivered, given and received
for all purposes as of: (i) the date so delivered, if delivered personally,
(ii) upon receipt, if sent by facsimile or e-mail, or (iii) on the date of
receipt or refusal indicated on the return receipt, if sent by registered or
certified mail, return receipt requested, postage and charges prepaid and
properly addressed.

 

Section 15.9          Governing Law. This Agreement, including its existence,
validity, construction, and operating effect, and the rights of each of the
parties hereto, shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to otherwise governing principles of
conflicts of law.

 

Section 15.10       Construction. This Agreement shall be construed as if all
parties hereto prepared this Agreement.

 

Section 15.11       Binding Effect. Except as otherwise expressly provided
herein, this Agreement shall be binding on and inure to the benefit of the
Partners, their heirs, executors, administrators, successors and all other
Persons hereafter holding, having or receiving an interest in the Partnership,
whether as Assignees, Substituted Limited Partners or otherwise.

 

Section 15.12       Severability. In the event that any provision of this
Agreement as applied to any party or to any circumstance, shall be adjudged by a
court to be void,

 

71

--------------------------------------------------------------------------------


 

unenforceable or inoperative as a matter of law, then the same shall in no way
affect any other provision in this Agreement, the application of such provision
in any other circumstance or with respect to any other party, or the validity or
enforceability of the Agreement as a whole.

 

Section 15.13       Confidentiality. A Limited Partner’s rights to access or
receive any information about the Partnership or its business are conditioned on
such Limited Partner’s willingness and ability to assure that the Partnership
information will be used solely by such Limited Partner for purposes reasonably
related to such Limited Partner’s interest as a Limited Partner, and that such
Partnership information will not become publicly available as a result of such
Limited Partner’s rights to access or receive such Partnership information. Each
Limited Partner hereby acknowledges that the Partnership creates and will be in
possession of confidential information, the improper use or disclosure of which
could have a material adverse effect upon the Moelis Entities and their
respective Affiliates. Each Limited Partner further acknowledges and agrees that
the Partnership information constitutes a valuable trade secret of the
Partnership and agrees to maintain any Partnership information provided to it in
the strictest confidence. Accordingly, without limiting the generality of the
foregoing:

 

(a)        Notwithstanding Article VIII, the General Partner shall have the
right to keep confidential from the Limited Partners (and their respective
agents and attorneys) for such period of time as the General Partner deems
reasonable, any information: (i) that the General Partner believes to be in the
nature of trade secrets; (ii) other information, the disclosure of which the
General Partner believes is not in the best interest of the Moelis Entities or
could damage any of the Moelis Entities or their respective businesses; or
(iii) which the General Partner (or its Affiliates, employees, officers,
directors, members, partners or personnel) or any Moelis Entity is required by
law or by agreement with a third party to keep confidential; provided, that the
General Partner shall make available to a Limited Partner, upon reasonable
request, information required by such Limited Partner to comply with applicable
laws, rules and regulations, as well as any requests from any federal or state
regulatory body having jurisdiction over such Limited Partner. Notwithstanding
the immediately preceding proviso, in no event shall the General Partner be
required to disclose to any Limited Partner the identity of, or any account
details relating to, any other Partner (or any other investor in any other
Moelis Entity) unless it is required to do so by law applicable to it, as
determined by a court of competent jurisdiction.

 

(b)        Except as permitted by this Section 15.13 or as required by
applicable law, each party hereto agrees that the provisions of this Agreement,
all of the information and documents described in Article VIII, all
understandings, agreements and other arrangements between and among the parties
(or any of them), and all other non-public information received from, or
otherwise relating to, any Moelis Entity, any Limited Partners, the General
Partner and/or their respective Affiliates shall be confidential, and shall not
disclose or otherwise release to any other Person (other than another party
hereto) such matters, without the written consent of the General Partner.

 

(c)        The confidentiality obligations of the parties under this
Section 15.13 shall not apply: (i) to the disclosure by a Limited Partner of
information to the other Limited Partners or such Limited Partner’s Affiliates,
partners, officers, agents, board members, trustees, attorneys, auditors,
employees, prospective transferees permitted hereunder, financial advisors and
other professional advisors (provided, that such prospective transferees and
other

 

72

--------------------------------------------------------------------------------


 

Persons agree to hold confidential such information substantially in accordance
with this Section 15.13 or are otherwise bound by a duty of confidentiality to
such Limited Partner) solely on a need-to-know basis, which Persons shall be
bound by this Section 15.13 as if they were Limited Partners, (ii) to
information already known to the general public at the time of disclosure or
that became known prior to such disclosure through no act or omission by any
Limited Partner (or any investor in any other Moelis Entity) or any Person
acting on behalf of any of the foregoing, (iii) to information received from a
source not bound by a duty of confidentiality to any Moelis Entity, any Partner
or any Affiliate of any of the foregoing, (iv) to any party to the extent that
the disclosure by such party of information otherwise determined to be
confidential is required by applicable law (foreign or domestic) or legal
process (including pursuant to an arbitration proceeding), or by any federal,
state, local or foreign regulatory body with jurisdiction over such party,
(v) to disclosures made in connection with any lawsuit initiated to enforce any
rights granted under this Agreement or any side letter entered into pursuant to
Section 15.17, or (vi) to the disclosure of confidential information to rating
agencies to the extent such disclosure is required by such rating agencies;
provided, that prior to disclosing such confidential information, a party shall,
to the extent permitted by applicable law, notify the General Partner thereof,
which notice shall include the basis upon which such party believes the
information is required to be disclosed. Notwithstanding the foregoing or
anything to the contrary herein, in no event shall this Section 15.13(c) permit
any Limited Partner to disclose the identity of, or any account details relating
to, any other Partner (or any other investor in any other Moelis Entity),
without the prior written consent of the General Partner (which may be given or
withheld in the General Partner’s sole discretion) unless the Limited Partner
delivers to the General Partner a written opinion of counsel to the Limited
Partner (which opinion and counsel shall be reasonably acceptable to the General
Partner) to the effect that such disclosure is required under applicable law.

 

(d)        To the extent that a Limited Partner is subject to the United States
Freedom of Information Act or any similar public disclosure or public records
act statutes: (i) such Limited Partner acknowledges the General Partner’s and
the Partnership’s position that the information intended to be protected by the
provisions of Sections 15.13(a) and 15.13(b) constitutes or includes sensitive
financial data, proprietary data, commercial and financial information and/or
trade secrets that are being provided to and/or entered into with the Limited
Partner with the specific understanding that such documents and information will
remain confidential; (ii) the General Partner advises each such Limited Partner
that the documents and information intended to be protected by the provisions of
Sections 15.13(a) and 15.13(b) would not be supplied to such Limited Partner
without an understanding that such documents and information will be held and
treated by such Limited Partner as confidential information; and (iii) to the
extent that such Limited Partner is nevertheless required to disclose any such
confidential information, (A) such Limited Partner shall, unless legally
prohibited, give the General Partner prior notice of any such required
disclosure and (B) such Limited Partner shall in any event maintain the
confidentiality of the Partnership’s information (including this Agreement) to
at least the same extent as, and in a manner no less favorable to the
Partnership and the General Partner than the manner in which, it maintains the
confidentiality of comparable information in respect of any other private
investment vehicles in which such Limited Partner invests (whether such vehicles
are focused on private investments, public investments or otherwise).
Notwithstanding the foregoing or anything to the contrary herein, in no event
shall this Section 15.13(d) permit any Limited Partner to disclose the identity
of, or any account details relating to, any other Partner (or any other investor
in any other Moelis Entity), without

 

73

--------------------------------------------------------------------------------


 

the prior written consent of the General Partner (which may be given or withheld
in the General Partner’s sole discretion) unless the Limited Partner delivers to
the General Partner a written opinion of counsel to the Limited Partner (which
opinion and counsel shall be reasonably acceptable to the General Partner) to
the effect that such disclosure is required under applicable law.

 

(e)        The Partnership and the General Partner shall be entitled to enforce
the obligations of each Limited Partner under this Section 15.13 to maintain the
confidentiality of the information described herein. The remedies provided for
in this Section 15.13 are in addition to and not in limitation of any other
right or remedy of the Partnership or the General Partner provided by law or
equity, this Agreement or any other agreement entered into by or among one or
more of the Limited Partners and/or the Partnership. Each Limited Partner
expressly acknowledges that the remedy at law for damages resulting from a
breach of this Section 15.13 may be inadequate and that the Partnership and the
General Partner shall be entitled to institute an action for specific
performance of a Limited Partner’s obligations hereunder. The General Partner
shall be entitled to consider the different circumstances of different Limited
Partners with respect to the restrictions and obligations imposed on Limited
Partners hereunder to the full extent permitted by law, and, to the full extent
permitted by law, the General Partner may, in its good faith discretion, waive
or modify such restrictions and obligations with respect to a Limited Partner
without waiving or modifying such restrictions and obligations for other Limited
Partners.

 

(f)        In addition, to the full extent permitted by law, each Limited
Partner agrees to indemnify the Partnership and each Indemnitee against any
claim, demand, controversy, dispute, cost, loss, damage, expense (including
attorneys’ fees), judgment and/or liability incurred by or imposed upon the
Partnership or any such Indemnitee in connection with any action, suit or
proceeding (including any proceeding before any administrative or legislative
body or agency), to which the Partnership or any such Indemnitee may be made a
party or otherwise involved or with which the Partnership or any such Indemnitee
shall be threatened, by reason of the Limited Partner’s obligations (or breach
thereof) set forth in this Section 15.13.

 

(g)        Notwithstanding any other provision of this Agreement (including this
Section 15.13), the Special Limited Partner may disclose any Confidential
Information otherwise subject to the confidentiality obligations of this
Section 15.13 to any federal, state, local or foreign regulatory or
self-regulatory body or any securities exchange or listing authority to the
extent required or requested by such body, exchange or authority, or as
necessary and appropriate in connection with filings, or as otherwise legally
required.

 

Section 15.14       Consent to Use of Name. Each Partner hereby consents to the
use and inclusion of its name in the Partnership’s books and records hereto and
any and all other notices or communications required or permitted to be given by
the General Partner to any other Moelis Entity or any member(s) thereof.

 

Section 15.15       Consent by Spouse. Each Limited Partner who is a natural
person and is married (and not formally separated with an agreed-upon division
of assets) and is subject to the community property laws of any state shall
deliver a duly executed Consent by Spouse, in the form prescribed in Exhibit C
attached hereto, and at the time of execution of this Agreement.

 

74

--------------------------------------------------------------------------------


 

Each such Limited Partner shall also have such Consent by Spouse executed by any
spouse married to him or her at any time subsequent thereto while such natural
person is a Limited Partner. Each Limited Partner agrees and acknowledges that
compliance with the requirements of this Section 15.15 by each other Limited
Partner constitutes an essential part of the consideration for his or her
execution of this Agreement.

 

Section 15.16       Counterparts. This Agreement may be executed in any number
of multiple counterparts, each of which shall be deemed to be an original copy
and all of which shall constitute one agreement, binding on all parties hereto.

 

Section 15.17       Other Agreements. Notwithstanding any other provision of
this Agreement (including Section 13.2), it is hereby acknowledged and agreed
that the General Partner on its own behalf and on behalf of the Partnership
shall have the power and authority, without any further act, approval or vote of
any Limited Partner or other Person, to enter into any side letter or similar
agreement to or with a Limited Partner, that has the effect of establishing
rights or otherwise benefiting such Limited Partner (in its capacity as a
Limited Partner) in a manner more favorable in a material respect to such
Limited Partner than the rights and benefits established under, or otherwise
altering or supplementing the terms of, this Agreement.

 

Section 15.18       Survival. The provision of Sections 6.6, 15.1, 15.2, 15.3,
15.6 15.7, 15.8, 15.9, 15.13, 15.14 and 15.15 (and this Section 15.18) (and any
other provisions herein necessary for the effectiveness of the foregoing
sections) shall survive the termination of the Partnership and/or the
termination of this Agreement.

 

Section 15.19       Anti-Money Laundering Representations and Undertakings. Each
Partner acknowledges that it has read the representations and undertakings
contained on Exhibit D attached hereto and hereby confirms they are true and
correct.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

 

 

 

 

 

MOELIS & COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

 

Name:

Osamu Watanabe

 

 

 

Title:

General Counsel

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

 

 

 

MOELIS & COMPANY GROUP GP LLC

 

 

 

 

 

 

 

 

By:

Moelis & Company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name:

Osamu Watanabe

 

 

Title:

General Counsel

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR

 

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on December 31, 2013 is 1.0 and (b) on January 1, 2014 (the
“Partnership Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 Class A Shares issued and outstanding.

 

Example 1

 

On the Partnership Record Date, the Special Limited Partner declares a dividend
on its outstanding Class A Shares in Class A Shares. The amount of the dividend
is one Class A Share paid in respect of each Class A Share owned. Pursuant to
Paragraph (i) of the definition of “Adjustment Factor,” the Adjustment Factor
shall be adjusted on the Partnership Record Date, effective immediately after
the stock dividend is declared, as follows:

 

1.0 * 200/100 = 2.0

 

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

 

Example 2

 

On the Partnership Record Date, the Special Limited Partner distributes options
to purchase Class A Shares to all holders of its Class A Shares. The amount of
the distribution is one option to acquire one Class A Share in respect of each
Class A Share owned. The strike price is $4.00 a share. The Value of a Class A
Share on the Partnership Record Date is $5.00 per share. Pursuant to Paragraph
(ii) of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the options
are distributed, as follows:

 

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

 

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

 

Example 3

 

On the Partnership Record Date, the Special Limited Partner distributes assets
to all holders of its Class A Shares. The amount of the distribution is one
asset with a fair market value (as determined by the General Partner) of $1.00
in respect of each Class A Share owned. It is also assumed that the assets do
not relate to assets received by the Special Limited Partner or its Subsidiaries
pursuant to a pro rata distribution by the Partnership. The Value of a Class A
Share on the Partnership Record Date is $5.00 a share. Pursuant to Paragraph
(iii) of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the assets
are distributed, as follows:

 

1.0 * $5.00/($5.00 — $1.00) = 1.25

 

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B: NOTICE OF REDEMPTION

 

Moelis & Company Group GP LLC
399 Park Avenue, 5th Floor
New York, New York 10022

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Partnership Class A Common Units in Moelis & Company Group LP in
accordance with the terms of the Amended and Restated Agreement of Limited
Partnership of Moelis & Company Group LP, dated as of April 15, 2014 (the
“Agreement”), and the Redemption rights referred to therein in Section 14.1(a).
All capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement. The undersigned Limited
Partner or Assignee:

 

(a)           undertakes to surrender such Partnership Common Units at the
closing of the Redemption;

 

(b)           directs that the certified check representing or, at the General
Partner’s discretion, a wire transfer of the Cash Amount, and/or the Class A
Shares Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address or bank account, as applicable, specified below;

 

(c)           represents, warrants, certifies and agrees that: (i) the
undersigned Limited Partner or Assignee is a Qualifying Party; (ii) the
undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity; (iii) the undersigned Limited Partner or Assignee has, and at
the closing of the Redemption will have, the full right, power and authority to
tender and surrender such Common Units as provided herein; (iv) the undersigned
Limited Partner or Assignee, and the tender and surrender of such Common Units
for Redemption as provided herein complies with all conditions and requirements
for redemption of Partnership Common Units set forth in the Agreement; and
(v) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

 

(d)           acknowledges that the undersigned will continue to own such
Partnership Common Units unless and until either (1) such Partnership Common
Units are acquired by the Special Limited Partner pursuant to Section 14.1(b) of
the Agreement or (2) such redemption transaction closes.

 

Dated:

 

 

 

B-1

--------------------------------------------------------------------------------


 

 

Name of Limited Partner or Assignee:

 

 

 

Signature of Limited Partner or Assignee

 

 

 

Street Address

 

 

 

City, State and Zip Code

 

 

 

Social security or identifying number

 

 

 

Signature Medallion Guaranteed by:*

 

 

 

Issue Check Payable to (or shares in the name of):

 

 

 

Bank Account Details:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Required unless waived by the General Partner or Transfer Agent.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C: CONSENT BY SPOUSE

 

I acknowledge that I have read the Agreement of Limited Partnership (the
“Partnership Agreement”) of Moelis & Company Group LP (the “Partnership”),
effective as of                   , 2014, and that I know its contents. I am
aware that by its provisions, my spouse agrees to sell, convert, dispose of, or
otherwise transfer his or her interest in the Partnership, including any
property or other interest that I have or acquire therein, under certain
circumstances. I hereby consent to such sale, conversion, disposition or other
transfer; and approve of the provisions of the Partnership Agreement and any
action hereafter taken by my spouse thereunder with respect to his or her
interest, and I agree to be bound thereby.

 

I further agree that in the event of my death or a dissolution of marriage or
legal separation, my spouse shall have the absolute right to have my interest,
if any, in the Partnership set apart to him or her, whether through a will, a
trust, a property settlement agreement or by decree of court, or otherwise, and
that if he or she be required by the terms of such will, trust, settlement or
decree, or otherwise, to compensate me for said interest, that the price shall
be an amount equal to: (i) the then-current balance of the Capital Account
relating to said interest; multiplied by (ii) my percentage of ownership in such
interest (all without regard to the effect of any vesting provisions in the
Partnership Agreement related thereto).

 

This consent, including its existence, validity, construction, and operating
effect, and the rights of each of the parties hereto, shall be governed by and
construed in accordance with the laws of the [            ]* without regard to
otherwise governing principles of choice of law or conflicts of law.

 

Dated:

 

 

 

 

 

NAME:

 

 

 

--------------------------------------------------------------------------------

* Insert jurisdiction of residence of Partner and Spouse.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D: ANTI-MONEY LAUNDERING REPRESENTATIONS AND UNDERTAKINGS

 

Each Partner hereby makes the following representations, warranties and
covenants as of the date of this Agreement, and for so long as each such Partner
holds any Partnership Interest thereafter:

 

(a)           The monies used to fund the Partner’s acquisition of an interest
in the Partnership, and the monies that have been or will be used to make
Capital Contributions, have not been, and will not in any case be, derived from
or related to any activity that would be illegal in any Relevant Jurisdiction
(“Illegal Activity”). In addition, the proceeds from the Partner’s investment in
the Partnership will not be used to finance any Illegal Activities. To the best
of the Partner’s knowledge, no contribution or payment, in and of itself, by any
Partner to the Partnership will directly cause the Partnership or its affiliates
to be in violation of applicable anti-money laundering, terrorist financing, or
sanctions laws, regulations or government guidance, including but not limited to
the Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001, and the Bank
Secrecy Act’s implementing regulations (collectively, “BSA laws and
regulations”); the economic and trade sanctions administered and enforced by the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”); or applicable anti-money laundering and terrorist financing laws,
regulations or government guidance of any Relevant Jurisdiction. “Relevant
Jurisdiction” means the United States or the Partner’s place of organization or
principal place of business.

 

(b)           Neither a Partner nor any person or entity controlled by or
controlling the Partner, excluding such persons or entities that are
shareholders of the Partner or any person or entity controlled by or controlling
the Partner in the event the Partner or any person or entity controlled by or
controlling the Partner is a public company traded on a recognized securities
exchange:

 

(i)            Appears on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC or the Annex to Executive Order 13224 issued by the
President of the United States, each as amended from time to time;

 

(ii)           Is a person or entity resident in or, if an entity, organized or
chartered under the laws of a jurisdiction that (a) has been designated by the
Secretary of the United States Department of the Treasury as warranting special
measures due to money laundering concerns or (b) has been designated as
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization of which the United
States is a member, if the United States has concurred in such designation;

 

(iii)          Is subject to economic or trade sanctions administered and
enforced by OFAC;

 

(iv)          Unless disclosed to the Partnership, is a Senior Foreign Political
Figure, defined as a current or former senior official in the executive,
legislative,

 

D-1

--------------------------------------------------------------------------------


 

administrative, military, or judicial branches of a foreign government (whether
elected or not); a senior official of a major foreign political party; a senior
executive of a foreign government-owned commercial enterprise; a corporation,
business, or other entity that has been formed by, or for the benefit of, such
an individual; or the parent, sibling, spouse, child, in-law or close associate
of such an individual; or

 

(v)           Is a foreign shell bank defined as a foreign bank that does not
have a physical presence in any country unless the foreign bank is an affiliate
of a depository institution, credit union, or foreign bank that maintains a
physical presence in the United States or a foreign country and is subject to
the supervision by a banking authority in the country regulating the affiliated
depository institution, credit union or foreign bank.

 

(c)           The Partners understand that the Partnership (and/or its
affiliates) may be subject to certain legal requirements that require
verification of the source of funds paid to the Partnership by the Partners, as
well as the Partners’ identity and that of any associated persons. The Partners
agree that it will provide such materials as may from time to time be reasonably
requested by the Partnership or the General Partner for such purposes. In
addition, the Partners agree to provide to the Partnership and its affiliates
any additional information regarding itself and any person or entity controlled
by or controlling the Partner, excluding such persons or entities that are
shareholders of the Partner or any person or entity controlled by or controlling
the Partner in the event the Partner or any person or entity controlled by or
controlling the Partner is a public company traded on a recognized securities
exchange, that may be deemed necessary to ensure compliance with all applicable
laws concerning money laundering and terrorist financing, as well as trade and
economic sanctions. The Partnership may take such actions as the General Partner
may reasonably determine if this information is not provided or on the basis of
information that is provided.

 

(d)           All evidence of identity and related information concerning each
Partner and any person controlling or controlled by the Partner, excluding such
persons or entities that are shareholders of the Partner or any person or entity
controlled by or controlling the Partner in the event the Partner or any person
or entity controlled by or controlling the Partner is a public company traded on
a recognized securities exchange, provided to the Partnership is and will be
true, accurate and complete. Each Partner will promptly notify the Partnership
and the General Partner if any of the representations in this section cease to
be true and accurate.

 

(e)           The General Partner may segregate and/or redeem a Partner’s
investment in the Partnership, prohibit future investments or capital
contributions, or take other appropriate action if the General Partner
determines that the continued participation of any Partner could materially
adversely affect the Partnership or if the action is necessary in order for the
Partnership to comply with applicable laws, regulations, orders, directives or
special measures. The Partners further understand that the Partnership and the
General Partner (and any of their affiliates) may release confidential
information about each such Partner and, if applicable, any of its direct or
indirect beneficial owners, to proper

 

D-2

--------------------------------------------------------------------------------


 

authorities if, in their sole and absolute discretion, they determine that such
release is in the interest of any of the foregoing in light of applicable laws
and regulations. The General Partner will take such steps as it determines are
necessary to comply with applicable laws, regulations, orders, directives and
special measures.

 

D-3

--------------------------------------------------------------------------------

 